



EXECUTION VERSION
 


 
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT
dated as of
August 4, 2016
among
NORTHPORT TRS, LLC
as Borrower
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
ING CAPITAL LLC, as Syndication Agent
$180,000,000
__________________
JPMORGAN CHASE BANK, N.A.
ING CAPITAL LLC
as Joint Bookrunners and Joint Lead Arrangers
 
 









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS............................................................................................................1
SECTION 1.01.     Defined Terms
.............................................................................................1
SECTION 1.02.     Classification of Loans and Borrowings
....................................................25
SECTION 1.03.     Terms
Generally.........................................................................................25
SECTION 1.04.     Accounting Terms; GAAP
.........................................................................25


ARTICLE II THE
CREDITS.........................................................................................................26
SECTION 2.01.     The Commitments
......................................................................................26
SECTION 2.02.     Loans and Borrowings
...............................................................................26
SECTION 2.03.     Requests for
Borrowings............................................................................27
SECTION 2.04.     [Reserved]
..................................................................................................28
SECTION 2.05.     Funding of Borrowings
..............................................................................28
SECTION 2.06.     Interest Elections
........................................................................................29
SECTION 2.07.     Termination or Reduction of the Commitments
........................................30
SECTION 2.08.     Repayment of Loans; Evidence of Debt
....................................................30
SECTION 2.09.     Prepayment of Loans
.................................................................................31
SECTION 2.10.     Fees
............................................................................................................34
SECTION 2.11.
    Interest........................................................................................................34
SECTION 2.12.     Market Disruption, Alternate Rate of Interest and Illegality
.....................35
SECTION 2.13.     Computation of Interest
.............................................................................36
SECTION 2.14.     Increased Costs
..........................................................................................36
SECTION 2.15.     Break Funding Payments
...........................................................................37
SECTION 2.16.     Taxes
..........................................................................................................38
SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.................41
SECTION 2.18.     Defaulting
Lenders.....................................................................................43
SECTION 2.19.     Mitigation Obligations; Replacement of Lenders
......................................43
SECTION 2.20.     Extension of Maturity Date
........................................................................44


ARTICLE III REPRESENTATIONS AND WARRANTIES
......................................................45
SECTION 3.01. Organization; Powers
.................................................................................45
SECTION 3.02.     Authorization; Enforceability
....................................................................45
SECTION 3.03.     Governmental Approvals; No Conflicts
....................................................45
SECTION 3.04.     Financial Condition; No Material Adverse Change
...................................45
SECTION 3.05.     Litigation; Actions, Suits and Proceedings
................................................46
SECTION 3.06.     Compliance with Laws and Agreements
...................................................46
SECTION 3.07. Anti-Corruption Laws and Sanctions; Anti-Money Laundering
Laws......46


    i
#4841-8625-7971v16

--------------------------------------------------------------------------------





SECTION 3.08.     Taxes
..........................................................................................................47
SECTION 3.09.     ERISA
........................................................................................................47
SECTION 3.10. Disclosure
...................................................................................................47
SECTION 3.11.      Investment Company Act; Investment Policies; Margin
Regulations…....48
SECTION 3.12.      Material Agreements and Liens
.................................................................48
SECTION 3.13.     Subsidiaries and Investments
.....................................................................49
SECTION 3.14.     Properties
...................................................................................................49
SECTION 3.15.     Affiliate Agreements
..................................................................................49
SECTION 3.16.     Security Documents
...................................................................................49
SECTION 3.17.     EEA Financial Institutions
.........................................................................50


ARTICLE IV CONDITIONS
.......................................................................................................50
SECTION 4.01.     Restatement Effective
Date........................................................................50
SECTION 4.02.     Each Credit Event
......................................................................................52


ARTICLE V AFFIRMATIVE
COVENANTS..............................................................................53
SECTION 5.01.     Financial Statements and Other Information
.............................................53
SECTION 5.02.     Notices of Material
Events.........................................................................56
SECTION 5.03.     Existence; Conduct of Business
.................................................................56
SECTION 5.04.     Payment of
Obligations..............................................................................56
SECTION 5.05.     Maintenance of Properties; Insurance
........................................................56
SECTION 5.06.     Books and Records; Inspection Rights
......................................................57
SECTION 5.07.     Compliance with Laws
..............................................................................57
SECTION 5.08.     Certain Obligations Respecting Subsidiaries; Further
Assurances ............57
SECTION 5.09.     Use of
Proceeds..........................................................................................59
SECTION 5.10.     Exemption from Registration under Investment Company Act
................59
SECTION 5.11.     Investment and Valuation
Policies.............................................................59
SECTION 5.12.     Portfolio Valuation and Diversification, Etc
.............................................59
SECTION 5.13.     Calculation of Borrowing Base
..................................................................63


ARTICLE VI NEGATIVE COVENANTS
..................................................................................71
SECTION 6.01.     Indebtedness
...............................................................................................71
SECTION 6.02.     Liens
...........................................................................................................72
SECTION 6.03.     Fundamental Changes and Dispositions of Assets
....................................73
SECTION 6.04.     Investments
................................................................................................74
SECTION 6.05.     Restricted Payments
...................................................................................74
SECTION 6.06.     Certain Restrictions on Subsidiaries
..........................................................75
SECTION 6.07.     Certain Financial Covenants
......................................................................75
SECTION 6.08.     Transactions with Affiliates
.......................................................................76
SECTION 6.09.     Lines of Business
.......................................................................................76
SECTION 6.10.     No Further Negative Pledge
.......................................................................76


    ii
#4841-8625-7971v16

--------------------------------------------------------------------------------





SECTION 6.11.     Modifications of Certain Documents
.........................................................76
SECTION 6.12.     Payments of Other Indebtedness
................................................................77
ARTICLE VII EVENTS OF DEFAULT
.....................................................................................77
ARTICLE VIII THE ADMINISTRATIVE AGENT
...................................................................81
ARTICLE IX MISCELLANEOUS
..............................................................................................84
SECTION 9.01.     Notices; Electronic Communications
........................................................84
SECTION 9.02.     Waivers; Amendments
...............................................................................85
SECTION 9.03.     Expenses; Indemnity; Damage Waiver
......................................................87
SECTION 9.04.     Successors and
Assigns..............................................................................89
SECTION 9.05.     Survival
......................................................................................................92
SECTION 9.06.     Counterparts; Integration; Effectiveness; Electronic Execution
................92
SECTION 9.07.     Severability
................................................................................................93
SECTION 9.08.     Right of
Setoff............................................................................................93
SECTION 9.09.     Governing Law; Jurisdiction; Etc.
.............................................................93
SECTION 9.10.     WAIVER OF JURY TRIAL
......................................................................94
SECTION 9.11.     [Reserved]
..................................................................................................94
SECTION 9.12.     Headings
....................................................................................................94
SECTION 9.13.     Treatment of Certain Information; Confidentiality
....................................94
SECTION 9.14.     USA PATRIOT Act
...................................................................................95
SECTION 9.15.
Acknowledgment and Consent to Bail-In of EEA Financial
Institutions..................................................................................................96

SECTION 9.16.     No Fiduciary Duty
.....................................................................................96
SECTION 9.17.     Termination
................................................................................................97
SECTION 9.18     Lender Representations.
.............................................................................97
 


    iii
#4841-8625-7971v16

--------------------------------------------------------------------------------





SCHEDULE I
– Commitments
SCHEDULE II
– Material Agreements and Liens
SCHEDULE III
– Litigation
SCHEDULE IV
– Subsidiaries and Investments
SCHEDULE V
– Transactions with Affiliates
SCHEDULE VI
– Moody’s Industry Classification Group List
SCHEDULE VII
 
 
– Approved Dealers and Approved Pricing Services
EXHIBIT A –
Form of Assignment and Assumption
EXHIBIT B –
[Reserved]
EXHIBIT C –
Form of Borrowing Base Certificate
EXHIBIT D –
Form of Borrowing Request
EXHIBIT E –
Form of Interest Election Request

 



AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT dated as of August 4, 2016 (this “Agreement”), among NORTHPORT TRS,
LLC, as Borrower (the “Borrower”), the LENDERS party hereto (the “Lenders”),
JPMORGAN CHASE BANK, N.A. as Administrative Agent and ING CAPITAL LLC, as
Syndication Agent.
The Borrower, Resource Capital Corp., the “Lenders” party thereto (the “Existing
Lenders”) and the Administrative Agent are parties to a Senior Secured Revolving
Credit Agreement dated as of September 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Existing Credit Facility”).
Upon the payment in full of the loans and other obligations owing to the
Existing Lenders under the Existing Credit Facility, (w) the commitment of the
Existing Lender not a party hereto (the “Retiring Lender”) under the Existing
Credit Facility will correspondingly be terminated and such Existing Lender will
cease to be a “Lender” under the Existing Credit Facility as of the Restatement
Effective Date, (x) each of the Existing Lenders party hereto shall become a
“Lender” under this Agreement (each, a “Continuing Lender”) and (y) each of the
lenders party hereto (other than the Continuing Lenders) (each, a “New Lender”)
shall become a “Lender” under this Agreement.
The Borrower has requested that the Lenders provide the credit facilities
described herein under this Agreement to extend credit to the Borrower in
Dollars during the Availability Period (as defined below) in an aggregate
principal or stated amount not in excess of
$180,000,000 at any time outstanding, the proceeds of which will be used in
accordance with Section 5.09. The Lenders are prepared to amend and restate the
Existing Credit Facility in the


    iv
#4841-8625-7971v16

--------------------------------------------------------------------------------





form hereof, and to extend credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
ARTICLE I
 
DEFINITIONS
SECTION 1.01.     Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, bear interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means the acquisition by the Buyer of all of the issued and
outstanding limited liability company interests of the Borrower.
“Acquisition Agreement” has the meaning assigned to such term in Section
4.01(l).
“Additional Debt Amount” means, as of any date, the greater of (i) $5,000,000
and (ii) 5% of Borrower’s Shareholders’ Equity.
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Adjusted Portfolio Investments Amount” means, at any date on which the
Borrowing Base is determined, the aggregate Value of all Portfolio Investments
included in such
Borrowing Base, excluding the four Portfolio Investments included therein having
the largest Value; provided that, for the foregoing purposes, Portfolio
Investments issued by one or more members of any one consolidated group of
corporations or other entities in accordance with GAAP shall be treated as a
single Portfolio Investment.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


    1
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Advance Rate” has the meaning assigned to such term in Section 5.13.
“Affiliate” means, with respect to a specified Person, another Person that
directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. Anything herein to the
contrary notwithstanding, the term “Affiliate” shall not include any Person that
constitutes an Investment held by any Obligor in the ordinary course of
business. In no event shall the Agent or any Lender be deemed an Affiliate of
the Borrower or any of its Subsidiaries as a result of their relationship under
this Agreement.
“Affiliate Agreements” means any agreement between the Borrower or any of its
Subsidiaries, on the one hand, and any of their Affiliates, on the other hand.
“Aggregate First Lien Contribution” has the meaning assigned to such term in
Section 5.13(f).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the rate per annum equal to 1% plus the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on
such day (or if such day is not a Business Day, the immediately preceding
Business Day), for Dollar deposits with a term of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
rate appearing on Reuters Screen LIBOR01 Page (or successor or substitute
therefor) as set forth above shall be effective from and including the effective
date of such change in the Prime Rate, the NYFRB Rate or such rate appearing on
Reuters Screen LIBOR01 Page (or successor or substitute therefor), respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Anti-Money Laundering Laws” has the meaning given in Section 3.07(c).
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower are to be made
and maintained.
“Applicable Margin” means, for any day, the Applicable Margin set forth below


    2
#4841-8625-7971v16

--------------------------------------------------------------------------------





based on the aggregate number of Portfolio Investments held by the Obligors and
the percentage of the Borrowing Base attributable to the Aggregate First Lien
Contribution:
Number of Portfolio Investments
Percentage of the Aggregate First Lien Contribution to the Borrowing Base
Applicable Margin
Greater than or equal to 12
Not applicable
With respect to any ABR Loan, 2.00% and in the case of any Eurocurrency Loan,
3.00%
Less than 12
Greater than or equal to 65%
With respect to any ABR Loan, 2.25% and in the case of any Eurocurrency Loan,
3.25%
Less than 12
Less than 65%
With respect to any ABR Loan, 2.50% and in the case of any Eurocurrency Loan,
3.50%

 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Approved Dealer” means (a) in the case of any Portfolio Investment that is not
a
U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange
Act of 1934 of nationally recognized standing or an Affiliate thereof, (b) in
the case of a
U.S. Government Security, any primary dealer in U.S. Government Securities, and
(c) in the case of any foreign Portfolio Investment, any foreign broker-dealer
of internationally recognized standing or an Affiliate thereof, in the case of
each of clauses (a), (b) and (c) above, as set forth on Schedule VII or any
other bank or broker-dealer acceptable to the Administrative Agent in its
reasonable determination.
“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule VII or any other pricing or quotation service approved by the Board of
Directors of the Borrower and designated in writing to the Administrative Agent
(which designation shall be accompanied by a copy of a resolution of the Board
of Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).
“Approved Third Party Appraiser” means each of (a) Duff & Phelps, (b) Houlihan
Lokey, (c) Lincoln Advisors, (d) Murray, Devine & Co., (e) Valuation Research
Corporation and (f) any other third party appraiser selected by the Borrower in
its reasonable discretion.
“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,


    3
#4841-8625-7971v16

--------------------------------------------------------------------------------





without duplication, in accordance with GAAP, of (a) the value of total assets
of the Borrower and its Subsidiaries, less all liabilities (other than
outstanding Indebtedness, including outstanding Indebtedness hereunder) of the
Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of
the Borrower and its Subsidiaries.
“Asset Sale” means a sale, sale and leaseback, assignment, conveyance, transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of any Obligor’s
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired; provided,
however, the term “Asset Sale” as used in this Agreement shall not include (i)
the transfer of certain portfolio investments to New NP, LLC in connection with
the
Acquisition, immediately prior to (or concurrently with) the closing on the
Restatement Effective Date or (ii) any sale, assignment, conveyance, transfer or
other disposition, or exchange of property, in one transaction or a series of
transactions, among any Obligors.
“Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Basel III” means the agreements on capital requirements, leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Northport TRS, LLC, a Delaware limited liability company.


    4
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Borrower Material Indebtedness” means (a) Indebtedness (other than the Loans,
Hedging Agreements and total return swaps) of any one or more of the Borrower
and its Subsidiaries in an aggregate outstanding principal amount exceeding
$5,000,000, (b) obligations in respect of one or more Hedging Agreements under
which the maximum aggregate amount (giving effect to any netting agreements)
that one or more of the Borrower and its Subsidiaries would be required to pay
if such Hedging Agreement(s) were terminated at such time would exceed
$5,000,000, and (c) obligations of one or more of the Borrower and its
Subsidiaries in respect of any total return swap under which the outstanding
notional value less all of the collateral supporting such total return swap at
such time would exceed $5,000,000.
“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date and/or (b) all Eurocurrency Loans that have the same Interest Period, as
applicable.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit C and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is
determined, the greater of the amounts, if any, by which the aggregate Covered
Debt Amount as of such date exceeds either (a) the Borrowing Base as of such
date or (b) the Adjusted Portfolio Investments Amount as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit D.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.
“Buyer” means CVC Credit Partners U.S. Lending I, L.P., a limited partnership
managed by CVC Credit Partners, LLC as investment manager, controlled by CVC
Credit Partners U.S. Lending I GP, LLC, as general partner, and with Coller
Partners 708 LP Incorporated and CVC Credit Partners, LLC as limited partners.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, any change in GAAP that
would require an operating lease to be treated similar to a capital lease should
not be given effect hereunder.


    5
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Cash” means any immediately available funds in Dollars or in any currency
other than Dollars which is a freely convertible currency.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;
(b)investments in commercial paper or other short-term corporate obligations
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;
(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof, provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
securities account (as defined in the Uniform Commercial Code) through which the
Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;
(d)fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;
(e)a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case, at the date of such acquisition having a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s; provided
that such Reinvestment Agreement may be unwound at the option of the Borrower at
any time without penalty; and
(f)money market funds that have, at all times, credit ratings of “Aaa” and
“MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to


    6
#4841-8625-7971v16

--------------------------------------------------------------------------------





be an equivalent rating in a successor rating category of Moody’s or S&P, as the
case may be; (iii) Cash Equivalents (other than U.S. Government Securities or
repurchase agreements) shall not include any such investment of more than 10% of
total assets of the Obligors in any single issuer; and (iv) in no event shall
Cash Equivalents include any obligation that is not denominated in Dollars.
“Change in Control” means (A) more than 50% of the economic or voting rights
of CVC Credit Partners, LLC are no longer held or exercised, whether directly or
indirectly, by a member of CVC or a Qualifying Person, (B) CVC Credit Partners,
LLC or its Affiliates ceases to directly, or indirectly manage or control the
Buyer, (C) Coller International Partners VII, L.P. and/or its Affiliates ceases
to directly own or control at least 50% of the limited partnership interests in
the Buyer, (D) the Buyer ceases to directly or indirectly own or control all of
the limited liability company interests issued by the Borrower, or (E) the
Borrower ceases, directly or indirectly, to own and control 100% of the
outstanding voting equity interests issued by and the economic interest in each
of the Subsidiary Guarantors.
“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Account” has the meaning set forth in the Custodian Agreement.
“Collateral Agent” means JPMCB in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder. “Collateral Pool” means, at any time, each Portfolio Investment that
has been Delivered (as defined in the Guarantee and Security Agreement) to the
Collateral Agent and is subject to the Lien of the Guarantee and Security
Agreement, and then only for so long as such Portfolio Investment continues to
be Delivered as contemplated therein and in which the Collateral Agent


    7
#4841-8625-7971v16

--------------------------------------------------------------------------------





has a first-priority perfected Lien as security for the Secured Obligations (as
defined in the Guarantee and Security Agreement), (subject to any Lien permitted
by Section 6.02 hereof), provided that in the case of any Portfolio Investment
in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid
Uniform Commercial Code filing (and for which no other method of perfection with
a higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied in full within 7 days of such inclusion.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 or as
otherwise provided in this
Agreement and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender’s Commitment is set forth on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$180,000,000.
“Commitment Termination Date” means July 31, 2018.
“Competitor” means a “direct competitor” of the Borrower (or any of the
Borrower’s Affiliates or Subsidiaries) as specified by the Borrower on a list,
which shall not exceed 20 entities at any one time, delivered to the
Administrative Agent on or prior to the Restatement Effective Date, as such list
may be updated from time to time with the approval of the Administrative Agent,
such approval not to be unreasonably withheld or delayed, which list (or any
update thereto) shall be promptly disclosed to the Lenders.
“Continuing Lender” has the meaning set forth in the recitals.
“Control” means the possession, directly or indirectly, of the power to direct
or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Covered Debt Amount” means, on any date, (a) all of the Revolving Credit
Exposures of all Lenders on such date plus (b) the aggregate amount of any
Indebtedness incurred pursuant to Section 6.01(g).
“Custodian” means U.S. Bank National Association.
“Custodian Agreement” means the Amended and Restated Custodian Agreement


    8
#4841-8625-7971v16

--------------------------------------------------------------------------------





dated as of August 4, 2016 by and among the Borrower and U.S. Bank National
Association, as custodian and as document custodian, and as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“CVC” means CVC SIF and each of its direct and indirect subsidiaries and their
respective Affiliates, CVC Capital Partners Advisory Group Holding Foundation
and each of its direct and indirect subsidiaries and their respective
Affiliates, CVC Credit Partners Group Holding Foundation and each of its direct
and indirect subsidiaries and each of their respective Affiliates, and the
successors and assigns of the aforementioned entities (including, for the
avoidance of doubt, any successor entity to which their business or assets have
been transferred), but excluding Resource America and excluding the Buyer and
the CVC Vehicles. For the avoidance of doubt “member of CVC” excludes the Buyer
and any CVC Vehicle.
“CVC Capital Partners Advisory Group Holding Foundation” means CVC Capital
Partners Advisory Group Holding Foundation, formed under the Foundations
(Jersey) Law 2009 with a registered office at 22 Grenville Street St Helier
Jersey, JE4 8PX.
“CVC Credit Partners Group Holding Foundation” means CVC Credit Partners Group
Holding Foundation, formed under the Foundations (Jersey) Law 2009 with a
registered office at 22 Grenville Street St Helier Jersey, JE4 8PX.
“CVC Executive” means a director, officer, associate, partner or employee of any
member of CVC.
“CVC SIF” means CVC Capital Partners SICAV-FIS S.A. and each of its direct
and indirect subsidiaries.
“CVC Vehicle” means any pooled investment vehicle or separate managed
account arrangement managed or advised by any member of CVC (excluding, for the
avoidance of doubt, the Buyer).
“Debt Document” has the meaning assigned to such term in the Guarantee and
Security Agreement.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, unless, in the case of any
Loans, such Lender’s failure is based on such Lender’s reasonable determination
that the conditions precedent to funding such Loan under this Agreement have not
been met, such conditions have not otherwise been waived in accordance with the
terms of this Agreement and such Lender has advised the Administrative


    9
#4841-8625-7971v16

--------------------------------------------------------------------------------





Agent in writing (with reasonable detail of those conditions that have not been
satisfied) prior to the time at which such funding was to have been made, (b)
notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, (e) (i) become or is insolvent
or has a parent company that has become or is insolvent or (ii) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (f) become,
or has a parent company that has become, the subject of a Bail-In Action;
provided that, for the avoidance of doubt, a Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed in any
such case, where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Disqualified Equity Interests” means stock of the Borrower that after its
issuance
is subject to any agreement between the holder of such stock and the Borrower
where the Borrower is required to purchase, redeem, retire, acquire, cancel or
terminate all such stock, other than (x) as a result of a change of control or
asset sale or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, shares of
stock.


    10
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Dollars” or “$” refers to lawful money of the United States of America. “EEA
Financial Institution” means (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code, or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c)
of ERISA with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) any failure by any Plan to satisfy the minimum funding
standards (set forth in Sections 412 and 430 of the Code or Sections 302 and 303
of ERISA) applicable to such Plan; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan under Section 4041 of ERISA or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Borrower or any ERISA Affiliates of any liability with respect to a
withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA or a


    11
#4841-8625-7971v16

--------------------------------------------------------------------------------





“complete withdrawal” or “partial withdrawal” (within the meanings of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice (not issued in error) from any
Multiemployer Plan concerning the imposition of Withdrawal Liability on the
Borrower or any ERISA Affiliate or a determination that a Multiemployer Plan is
“insolvent” (within the meaning of Section 4245 of ERISA) or in “reorganization”
(within the meaning of Section 4241 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing and for
any applicable Interest Period, the LIBOR Screen Rate as of the Specified Time
on the Quotation Day for such Interest Period, provided that if the applicable
Screen Rate shall not be available for such Interest Period with respect to such
Eurocurrency Borrowing for any reason, then, subject to Section 2.12, the
applicable Reference Bank Rate shall be the Eurocurrency Rate for such Interest
Period for such Eurocurrency Borrowing, and provided further, that, if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, or that
are Other Connection Taxes, (b) any branch profits taxes imposed by the United
States of America or by any other jurisdiction in which the Borrower is located,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Lender at the time such Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a), (d) any United
States federal withholding Taxes imposed under FATCA and
(e) any Tax imposed as a result of the Administrative Agent’s or such Lender’s
failure or inability to comply with Sections 2.16(e), (f) or (g).
“Existing Credit Facility” has the meaning assigned to such term in the preamble


    12
#4841-8625-7971v16

--------------------------------------------------------------------------------





to this Agreement.
“Extraordinary Receipts” means any cash received by or paid to or for the
account
of any Obligor, with respect to any foreign, United States, state or local tax
refunds, pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, for the avoidance of doubt, proceeds of any
issuance of Equity Interests by the Borrower and issuances of Indebtedness by
any Obligor or any Asset Sales); provided, however, that Extraordinary Receipts
shall not include any (x) amounts that the Borrower receives from the
Administrative Agent or any Lender pursuant to Section 2.16(h), or (y) cash
receipts to the extent received from proceeds of insurance, condemnation awards
(or payments in lieu thereof), indemnity payments or payments in respect of
judgments or settlements of claims, litigation or proceedings to the extent that
such proceeds, awards or payments are received by any Person in respect of any
claim against or loss by such Person and promptly applied to pay (or to
reimburse such Person for its prior payment or incurrence of) such claim or loss
and the costs and expenses of such Person with respect thereto. “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
official practices adopted pursuant to any published intergovernmental agreement
entered into in connection with the implementation of such sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
(https://www.newyorkfed.org) from time to time, and published on the next
succeeding Business Day by the NYFRB as the federal funds effective rate;
provided that if the Federal Funds Effective Rate shall be less than zero, the
Federal Funds Effective Rate shall be deemed to be zero for purposes of this
Agreement.
“Financial Indebtedness” of a Person means Indebtedness of the type that appears
as “debt” upon a consolidated balance sheet (excluding the footnotes thereto) of
such Person and its Subsidiaries prepared in accordance with GAAP.
“Financial Officer” means the president, any senior vice president, chief
financial
officer, principal accounting officer, chief accounting officer, treasurer,
assistant treasurer, controller or assistant controller of the Borrower, or any
officer of the Borrower who is authorized to sign all documentation and execute
all agreements relating to financial reporting on behalf of the Borrower.


    13
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is not a “United States person” as
defined under Section 7701(a)(30) of the Code.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).
“Guarantee and Security Agreement” means that certain Amended and Restated
Guarantee and Security Agreement dated as of August 4, 2016 among the Borrower,
the Subsidiary Guarantors, the Administrative Agent and the Collateral Agent.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A to the Guarantee and Security Agreement
between the Administrative Agent and an entity that, pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request,
consistent with the requirements of Section 5.08).


    14
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Guaranteed Obligations” has the meaning assigned to such term in the Guarantee
and Security Agreement.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person (i) for borrowed money or (ii) with respect to deposits or advances
of any kind that are required to be accounted for under GAAP as a liability on
the financial statements of such Person (other than deposits received in
connection with a Portfolio Investment in the ordinary course of such Person’s
business (including, but not limited to, any deposits or advances in connection
with expense reimbursement, prepaid agency fees, other fees, indemnification,
work fees, tax distributions or purchase price adjustments)), (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable and accrued expenses incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
(other than a Lien permitted by Section 6.02(c)) on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (i) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances and (j) all Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment, or
(z) any accrued incentive, management or other fees to the Borrower’s investment
manager or Affiliates (regardless of any deferral in payment thereof).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Independent Valuation Provider” means an independent third-party valuation


    15
#4841-8625-7971v16

--------------------------------------------------------------------------------





firm, including, Murray, Devine & Co., Houlihan Lokey, Duff & Phelps, Lincoln
Advisors, Valuation Research Corporation, Alvarez & Marsal and any other person
reasonably acceptable to the Borrower and the Administrative Agent.
“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule VI hereto, together with any such classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Administrative Agent and (b) up to three additional industry
group classifications established by the Borrower pursuant to Section 5.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit E.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.
“Interest Period” means with respect to any Eurocurrency Borrowing the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such Loan
is made and, thereafter, shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale); (b)
deposits, advances, loans or other extensions of credit made to any other Person
(including purchases of property from another Person subject to an understanding
or agreement, contingent or otherwise, to resell such property to such Person,
but excluding any advances to employees, officers, directors and consultants of
the Borrower or any of its


    16
#4841-8625-7971v16

--------------------------------------------------------------------------------





Subsidiaries for travel, entertainment, business and moving expenses and other
similar expenses in the ordinary course of business); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time.
“Investment Policies” has the meaning assigned to such term in Section 3.11(b).
“JPMCB” means JPMorgan Chase Bank, N.A.
“Joint Lead Arrangers” means JPMCB and ING Capital LLC.
“Lenders” has the meaning assigned to such term in the preamble to this
Agreement.
“LIBOR” means the rate at which deposits denominated in Dollars are offered to
leading banks in the London interbank market.
“LIBOR Screen Rate” means the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided, that, if any LIBOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the call
price), except in favor of the issuer thereof (and, for the avoidance of doubt,
in the case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof pursuant to the underlying
documentation of such Investment shall not be deemed to be a “Lien” and, in the
case of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal and other similar rights in favor
of other equity holders of the same issuer).


    17
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Limited Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of CVC Credit Partners U.S. Lending I, L.P.
dated August 1, 2016.
“Loan Documents” means, collectively, this Agreement and the Security Documents.
“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.01.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U
and X of the Board of Governors of the Federal Reserve System.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Borrower and its
Subsidiaries taken as a whole (excluding in any case a decline in the net asset
value of the Borrower or a change in general market conditions or values of the
Investments of the Borrower and its Subsidiaries), or (b) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
“Maturity Date” means the earliest to occur of (a) July 31, 2020 (as such date
may
be extended in accordance with Section 2.20) and (b) the date on which the
Commitments have been terminated and the aggregate amount of Loans outstanding
has been repaid in full and all other obligations of the Borrower hereunder have
been paid in full (other than any Unasserted Contingent Obligations).
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes any
contributions.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to (i) the sum of Cash payments and Cash Equivalents received by the
Obligors from such Asset Sale (including any Cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received), minus (ii) (w) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, (x) any accrued interest and compensation with respect to a
delayed settlement for such Asset Sale, (y) all taxes paid or reasonably
estimated to be payable by the Borrower or by the relevant Subsidiaries or other
Affiliates as a result of such Asset Sale (after taking into account any
available tax credits or deductions specifically relating to such Asset Sale),
and (z) reserves for indemnification, purchase price adjustments or analogous
arrangements reasonably estimated by the Borrower or the relevant Subsidiary in
connection with such Asset Sale; provided that, if the amount of any estimated
reserves pursuant to this clause (z) exceeds the amount actually required to be
paid in cash in respect of


    18
#4841-8625-7971v16

--------------------------------------------------------------------------------





indemnification, purchase price adjustments or analogous arrangements for such
Asset Sale, the aggregate amount of such excess shall constitute Net Asset Sale
Proceeds (as of the date the Borrower determines such excess exists).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if neither of such rates is published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it in its reasonable discretion; provided, further, that if
any of the aforesaid rates shall be less than zero, the NYFRB Rate shall be
deemed to be zero for purposes of this Agreement.
“Obligor” means, collectively, the Borrower and the Subsidiary Guarantors.
“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Investment Policies, provided that such Indebtedness does not arise
in connection with the purchase of Portfolio Investments other than Cash
Equivalents and U.S. Government Securities and (c) Indebtedness in respect of
judgments or awards so long as such judgments or awards do not constitute an
Event of Default under clause (l) of Article VII.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or any other excise or property taxes, charges or
similar levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.19(b)).


    19
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“PBGC” means the Pension Benefit Guaranty Corporation as referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Equity Interests” means stock of the Borrower that does not
constitute Disqualified Equity Interests.
“Permitted Liens” means: (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, landlord, storage and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than Liens in respect of employee
benefit plans arising under ERISA or Section 4975 of the Code) or to secure
public or statutory obligations; (e) Liens securing the performance of, or
payment in respect of, bids, insurance premiums, deductibles or co-insured
amounts, tenders, government or utility contracts (other than for the repayment
of borrowed money), surety, stay, customs and appeal bonds and other obligations
of a similar nature incurred in the ordinary course of business, provided that
all Liens on any Collateral included in the Borrowing Base that is permitted
pursuant to this clause (e) shall have a priority that is junior to the Liens
under the Security Documents; (f) Liens arising out of judgments or awards that
have been in force for less than the applicable period for taking an appeal so
long as such judgments or awards do not constitute an Event of Default under
clause (l) of Article VII; (g) customary rights of setoff, banker’s lien,
security interest or other like right upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business
securing payment of fees, indemnities and other similar obligations, provided
that such rights are subordinated, pursuant to the terms of the Custodian
Agreement, to the first priority perfected security interest in the Collateral
created in favor of the Collateral Agent, except to the


    20
#4841-8625-7971v16

--------------------------------------------------------------------------------





extent expressly provided in the Guarantee and Security Agreement; (h) Liens
arising solely from precautionary filings of financing statements under the
Uniform Commercial Code of the applicable jurisdictions in respect of operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business; (i) deposits of money that are not Collateral made in the
ordinary course of business to secure leases to which any Obligor is a party as
a lessee; (j) easements, rights of way, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not interfere with or affect in any material respect the ordinary course
conduct of the business of the Borrower and its Subsidiaries; (k) Liens in favor
of any escrow agent solely on and in respect of any cash earnest money deposits
made by any Obligor in connection with any letter of intent or purchase
agreement (to the extent that the acquisition or disposition with respect
thereto is otherwise permitted hereunder); and (l) precautionary Liens, and
filings of financing statements under the Uniform Commercial Code, covering
assets sold or contributed to any Person not prohibited hereunder.
“Person” means any natural person, corporation, limited liability company,
trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, and of
Sections 6.02(d) and 6.04(d) and clause (p) of Article VII, Cash and Cash
Equivalents). Notwithstanding the foregoing, nothing herein shall limit the
provisions of Section 5.12(b)(i), which provides that, for purposes of this
Agreement, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase has settled, and any Portfolio Investment which
has been sold will not be excluded as a Portfolio Investment until such sale has
settled), provided that no such investment shall be included as a Portfolio
Investment to the extent it has not been paid for in full.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Qualifying Person” means (a) any current or former CVC Executive; (b) any
relative (being a spouse, former spouse, brother, sister, lineal descendant or
lineal ascendant) of any person mentioned in (a); (c) the trustee of any trust
the main beneficiary or beneficiaries of which are persons described in (a)
and/or (b); and (d) any company or arrangement creating


    21
#4841-8625-7971v16

--------------------------------------------------------------------------------





rights in the nature of ownership or co-ownership the principal interest in
which is held for persons described in (a), (b) and/or (c).
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, two Business Days prior to the commencement of such Interest
Period.
“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii)(A).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards
to four decimal places) supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be) as of the Specified Time on the
Quotation Day for Loans in Dollars and the applicable Interest Period; provided,
that, if any Reference Bank Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrower.
“Register” has the meaning set forth in Section 9.04.
“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System (or any successor), as the same
may be modified and supplemented and in effect from time to time.
“Reinvestment Agreement” means a guaranteed reinvestment agreement from a
bank, insurance company or other corporation or entity having a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s; provided that such
agreement provides that it is terminable by the purchaser, without penalty, if
the rating assigned to such agreement by either S&P or Moody’s is at any time
lower than such ratings.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, trustees,
administrators, employees, agents, managers, advisors and representatives of
such Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total
Revolving Credit Exposures and unused Commitments at such time; provided that
the Revolving Credit Exposures and unused Commitments of any Defaulting Lenders
shall be disregarded in the determination of Required Lenders to the extent
provided for in Section 2.18.
“Resource America” means Resource America Inc., a Delaware corporation,


    22
#4841-8625-7971v16

--------------------------------------------------------------------------------





together with its Affiliates, including any funds, investment vehicles and
accounts managed by such entities or persons.
“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower or any of its Affiliates),
provided, for clarity, neither the conversion of convertible debt into capital
stock nor the purchase, redemption, retirement, acquisition, cancellation or
termination of convertible debt made solely with capital stock (other than
interest, which may be payable in cash) shall be a Restricted Payment hereunder.
“Retiring Lender” has the meaning set forth in the recitals.
“Return of Capital” means any return of capital received by the Obligors in
respect of any Portfolio Investment, including, without limitation, any amount
received in respect of principal (whether at stated maturity, by acceleration or
otherwise) and any net cash proceeds of the sale of any property or assets
pledged as collateral in respect of such Portfolio Investment to the extent the
Obligor is permitted to retain all such proceeds (under law or contract) minus
all taxes paid or reasonably estimated to be payable by the Borrower or the
relevant Subsidiaries or other Affiliates as a result of such return of capital
or receipt of proceeds (after taking into account any available tax credits or
deductions).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time made
or incurred under the Commitments.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.
“Sanctioned Country” means, at any time, a country or territory which is itself
the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union or any EU member state,
(b) any Person operating, organized or resident in


    23
#4841-8625-7971v16

--------------------------------------------------------------------------------





a Sanctioned Country or (c) any Person majority owned or Controlled by any such
Person or Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means the LIBOR Screen Rate.
“Secured Party” has the meaning set forth in the Guarantee and Security
Agreement.
“Security Documents” means, collectively, the Guarantee and Security
Agreement, all Uniform Commercial Code financing statements filed with respect
to the security interests in personal property created pursuant to the Guarantee
and Security Agreement and all other assignments, pledge agreements, security
agreements, intercreditor agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.
“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity for any Person at such date.
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.
“Specified Time” means 11:00 a.m., London time.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently


    24
#4841-8625-7971v16

--------------------------------------------------------------------------------





referred to as “Eurocurrency liabilities” in Regulation D). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Anything herein to the contrary
notwithstanding, the term “Subsidiary” shall not include any Person that
constitutes an Investment held by any Obligor in the ordinary course of
business. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower.
“Subsidiary Guarantor” means each Subsidiary of the Borrower.
“Syndication Agent” means ING Capital LLC, in its capacity as syndication agent
hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments
or fees imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Termination Date” means the date on which the Commitments have expired or
been terminated and the principal of and accrued interest on each Loan and all
fees and other amounts payable hereunder (other than Unasserted Contingent
Obligations) shall have been paid in full.
“Transactions” means the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents, the borrowing of Loans and the
use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


    25
#4841-8625-7971v16

--------------------------------------------------------------------------------





“Unadjusted Eligible Portfolio Investments” means all Portfolio Investments
eligible for inclusion in the Borrowing Base, as determined prior to taking into
account any reductions in the Advance Rates set forth in Section 5.13.
“Unasserted Contingent Obligations” means all (i) unasserted contingent
indemnification obligations not then due and payable and (ii) unasserted expense
reimbursement obligations (including without limitation, any obligations under
Sections 2.14, 2.16 or 9.03) not then due and payable.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect
from time to time in the State of New York.
“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii)(B).
“U.S. Government Securities” means securities that are direct obligations of,
and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
“Valuation Policy” has the meaning assigned to such term in Section
5.12(b)(ii)(B).
“Value” has the meaning assigned to such term in Section 5.13.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Sections 4203 and 4205 of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.     Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., an “ABR Loan” or an “ABR Borrowing”).
SECTION 1.03.     Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any


    26
#4841-8625-7971v16

--------------------------------------------------------------------------------





agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented, renewed or otherwise modified
(subject to any restrictions on such amendments, supplements, renewals or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. For the avoidance of doubt, any cash payment
(other than any cash payment on account of interest) made by the Borrower in
respect of any conversion features in any convertible securities that may be
issued by the Borrower shall constitute a “regularly scheduled payment,
prepayment or redemption of principal and interest” within the meaning of clause
(a) of Section 6.12.
SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For all purposes of determining compliance with the terms and
conditions of this Agreement, the value of assets of the Borrower shall be
determined on a fair value basis. To the extent any financial statements
delivered pursuant to this Agreement do not reflect the Borrower’s assets on a
fair value basis, for purposes of determining compliance, relevant values in
such statements shall be adjusted to reflect the fair value of the Borrower’s
assets using the methodology for determining value used to calculate the
Borrowing Base. For the avoidance of doubt, the financial statements of the
Borrower delivered pursuant to this Agreement shall at all times be required to
reflect the assets of the Borrower on a fair value basis. The Borrower covenants
and agrees with the Lenders that whether or not the Borrower may at any time
adopt Financial Accounting Standard No. 159 (or successor standard solely as it
relates to fair valuing liabilities) or accounts for liabilities acquired in an
acquisition on a fair value basis pursuant to Financial Accounting Standard No.
141(R) (or successor standard solely as it relates to fair valuing liabilities),
all valuations of liabilities for purposes of determinations of compliance by
the Borrower with the terms and conditions of this Agreement shall be made on
the basis that the Borrower has not adopted Financial Accounting Standard No.
159 (or such successor standard solely as it relates to fair


    27
#4841-8625-7971v16

--------------------------------------------------------------------------------





valuing liabilities) or, in the case of liabilities acquired in an acquisition,
Financial Accounting Standard No. 141(R) (or such successor standard solely as
it relates to fair valuing liabilities).
ARTICLE II
 
THE CREDITS
SECTION 2.01.     The Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans in Dollars to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment, (ii) the aggregate
Revolving Credit Exposure of all of the Lenders exceeding the Commitments, or
(iii) the total
Covered Debt Amount exceeding, either the Adjusted Portfolio Investments Amount
or the Borrowing Base then in effect. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.
SECTION 2.02.     Loans and Borrowings.
(a)
Obligations of Lenders. Each Loan shall be made as part of a Borrowing

consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
(b)
Type of Loans. Subject to Section 2.12, (i) each Borrowing shall be

constituted entirely of ABR Loans or of Eurocurrency Loans. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.
(c)
Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR)

shall be in an aggregate amount of $1,000,000 or a larger multiple of $1,000,000
or, such smaller minimum amount as may be agreed to by the Administrative Agent;
provided that a Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Borrowings of more than one Type may be outstanding at the
same time.
(d)
Limitations on Interest Periods. Notwithstanding any other provision of

this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.
(e)
Restatement Effective Date Adjustments. On the Restatement Effective



    28
#4841-8625-7971v16

--------------------------------------------------------------------------------





Date the Borrower will borrow from each of the Lenders, and the Lenders will
make Loans to the Borrower (in the case of Eurocurrency Loans, with Interest
Period(s) ending on the date(s) of any then outstanding Interest Period(s) under
the Existing Credit Facility), and (notwithstanding the provisions in this
Agreement requiring that borrowings and prepayments be made ratably)
simultaneously prepay the outstanding loans owed under the Existing Credit
Facility (together with any amounts payable under Section 2.15 of the Existing
Credit Facility) to each of the Existing Lenders, so that after giving effect to
such Loans and prepayments, the Loans (and Interest Period(s) of Eurocurrency
Loan(s)) shall be held by the Lenders pro rata in accordance with the respective
amounts of their Commitments; provided that (i) the prepayment to, and borrowing
from, any Continuing Lender shall be effected by book entry to the extent that
any portion of the amount prepaid to such Continuing Lender under the Existing
Credit Facility will be subsequently borrowed from such Continuing Lender on the
Restatement Effective Date, and (ii) the Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans of each Type are held ratably by the
Lenders of such Type in accordance with each Lender’s Applicable Percentage of
Commitments and portion of Loans, which, for the purposes of this Agreement and
each other Loan Document, will be as set forth opposite such Person’s name on
Schedule I.
SECTION 2.03.     Requests for Borrowings.
(a)Notice by the Borrower. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (ii) in the case of
an ABR Borrowing, not later than 1:00 p.m.,
New York City time, on the Business Day immediately preceding the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic mail to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower.
(b)Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


    29
#4841-8625-7971v16

--------------------------------------------------------------------------------





(iv)in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
(c)
Notice by the Administrative Agent to the Lenders. Promptly following

receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amounts of such Lender’s Loan to be made as part of the requested Borrowing.
(d)
Failure to Elect. If no election as to the Type of a Borrowing is specified,

then the requested Borrowing shall be a Eurocurrency Borrowing having an
Interest Period of one month. If a Eurocurrency Borrowing is requested but no
Interest Period is specified, the requested Borrowing shall be a Eurocurrency
Borrowing having an Interest Period of one month’s duration.
SECTION 2.04.     [Reserved].
SECTION 2.05.     Funding of Borrowings.
(a)     Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request.
(b)     Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation


    30
#4841-8625-7971v16

--------------------------------------------------------------------------------





to fulfill its commitments hereunder, and shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
SECTION 2.06.     Interest Elections.
(a)Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing.
(b)Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic communication to the Administrative Agent of a written
Interest Election Request signed by the Borrower.
(c)Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the relevant Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


    31
#4841-8625-7971v16

--------------------------------------------------------------------------------





(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
(d)Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing having an Interest
Period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one month’s duration.
SECTION 2.07.     Termination or Reduction of the Commitments.
(a)Scheduled Termination. Unless previously terminated, the Commitments
shall terminate on the Commitment Termination Date.
(b)Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the Commitments shall be in an amount that is $10,000,000 (or, if
less, the entire remaining amount of the Commitments) or a larger multiple of
$1,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.09, the total Revolving Credit Exposures
would exceed the total Commitments.
(c)Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state


    32
#4841-8625-7971v16

--------------------------------------------------------------------------------





that such notice is conditioned upon the effectiveness of other events,
including credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(d)Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.08.     Repayment of Loans; Evidence of Debt.
(a)Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans and all other amounts due and owing hereunder and under the other
Loan Documents on the Maturity Date.
(b)Manner of Payment. Subject to Section 2.09(d), prior to any repayment or
prepayment of any Borrowings hereunder, the Borrower shall select the Borrowing
or Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than 11:00 a.m., New York
City time, three Business Days before the scheduled date of such repayment;
provided that, each repayment of Borrowings shall be applied to repay any
outstanding ABR Borrowings before any other Borrowings. If the Borrower fails to
make a timely selection of the Borrowing or Borrowings to be repaid or prepaid,
such payment shall be applied, first, to pay any outstanding ABR Borrowings, and
second, to any remaining Borrowings in the order of the remaining duration of
their respective Interest Periods (the Borrowing with the shortest remaining
Interest Period to be repaid first).
Each payment of a Borrowing shall be applied ratably to the Loans included in
such Borrowing.
(c)Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
(d)Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender of hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.
(e)Effect of Entries. The entries made in the records maintained pursuant to


    33
#4841-8625-7971v16

--------------------------------------------------------------------------------





paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.
(f)Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent (and reasonably acceptable to the
Borrower). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).
SECTION 2.09.     Prepayment of Loans.
(a)
Optional Prepayments. The Borrower shall have the right at any time and

from time to time to prepay any Borrowing in whole or in part, without premium
or penalty except for payments under Section 2.15, subject to the requirements
of this Section.
(b)
[Reserved].

(c)
Mandatory Prepayments due to Borrowing Base Deficiency. In the event

that at any time any Borrowing Base Deficiency shall exist, the Borrower shall
prepay the Loans in such amounts as shall be necessary so that such Borrowing
Base Deficiency is immediately cured, provided that if, within five Business
Days after delivery of a Borrowing Base Certificate demonstrating such Borrowing
Base Deficiency (and/or at such other times as the Borrower has knowledge of
such Borrowing Base Deficiency), the Borrower shall present the Administrative
Agent with a reasonably feasible plan that is reasonably satisfactory to the
Administrative Agent to enable such Borrowing Base Deficiency to be cured within
30 Business Days (which 30Business Day period shall include the five Business
Days permitted for delivery of such plan), then such prepayment or reduction
shall not be required to be effected immediately but may be effected in
accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.
(d)
Mandatory Prepayments due to Certain Events.

(i)Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Restatement Effective Date, the Borrower shall,
no later than the third Business Day following the receipt of such Net Asset
Sale Proceeds, prepay the Loans in an amount equal to (A) if the Obligors have
in aggregate less than 12


    34
#4841-8625-7971v16

--------------------------------------------------------------------------------





Portfolio Investments, one hundred percent (100%) of such Net Asset Sale
Proceeds, (B) if the Obligors have in aggregate 12 or more but less than 15
Portfolio Investments, fifty percent (50%) of such Net Asset Sale Proceeds, and
(C) if the Obligors have in aggregate 15 or more Portfolio Investments, zero
percent (0%) of such Net Asset Sale Proceeds. For the avoidance of doubt, the
Net Asset Sale Proceeds from the sale of the Obligors’
15th Portfolio Investment shall be subject to a prepayment rate of 50% of such
Net Asset
Sale Proceeds and the Net Asset Sale Proceeds from the sale of the Obligors’
12th Portfolio Investment shall be subject to a prepayment rate of 100% of such
Net Asset Sale Proceeds.
(ii)Extraordinary Receipts. In the event that any Obligor shall receive any
Extraordinary Receipts at any time after the Restatement Effective Date, the
Borrower shall, no later than the third Business Day following the receipt of
such Extraordinary Receipts, prepay the Loans in an amount equal to (A) if the
Obligors have in aggregate less than 12 Portfolio Investments, one hundred
percent (100%) of such Extraordinary Receipts, (B) if the Obligors have in
aggregate 12 or more but less than 15 Portfolio Investments, fifty percent (50%)
of such Extraordinary Receipts, and (C) if the Obligors have in aggregate 15 or
more Portfolio Investments, zero percent (0%) of such Extraordinary Receipts.
(iii)Returns of Capital. In the event that any Obligor shall receive any Return
of Capital at any time after the Restatement Effective Date, the Borrower shall,
no later than the third Business Day following the receipt of such Return of
Capital, prepay the Loans in an amount equal to (A) if the Obligors have in
aggregate less than 12 Portfolio Investments, one hundred percent (100%) of such
Return of Capital, (B) if the Obligors have in aggregate 12 or more but less
than 15 Portfolio Investments, fifty percent (50%) of such Return of Capital,
and (C) if the Obligors have in aggregate 15 or more Portfolio Investments, zero
percent (0%) of such Return of Capital.
(iv)Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower at any time after
the Restatement Effective Date (excluding Cash proceeds received by the Borrower
consisting of capital calls from its partners in respect of their existing
partnership interests), the Borrower shall, no later than the third Business Day
following the receipt of such Cash proceeds, prepay the Loans in an amount equal
to one hundred percent (100%) of such Cash proceeds net of underwriting
discounts and commissions or similar payments, taxes and other fees,
commissions, premiums and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
(v)Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance of Indebtedness (other than Indebtedness permitted under
Section 6.01(e), (f), (g) and (j)) at any time, such Obligor shall, no later
than the third


    35
#4841-8625-7971v16

--------------------------------------------------------------------------------





Business Day following the receipt of such Cash proceeds, prepay the Loans in an
amount equal to one hundred percent (100%) of such Cash proceeds net of
underwriting discounts and commissions or other similar payments, taxes and
other fees, commissions, premiums and reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
(vi)Prepayment of Eurocurrency Loans. To the extent the Loans to be prepaid from
proceeds from any of the events described in subsections (i) through (v) above
are Eurocurrency Loans, the Borrower may defer such prepayment until the last
day of the Interest Period applicable to such Loans, so long as the Borrower
deposits an amount equal to the amount of such prepayment, no later than the
third Business Day following the receipt of such proceeds, into a segregated
collateral account in the name and under the dominion and control of the
Administrative Agent pending application of such amount to the prepayment of the
Loans on the last day of such Interest Period.
Notwithstanding the above, the Borrower shall only be required to apply Net
Asset Sale Proceeds, Extraordinary Receipts and Return of Capital to prepay the
Loans as described in subsections (i) through (iii) above if the cumulative
aggregate amount of such Net Asset Sale Proceeds, Extraordinary Receipts and
Return of Capital, from time to time, net of amounts of Loans theretofore
prepaid therefrom exceeds $5,000,000.
(e)
[Reserved].

(f)
Notices, Etc. The Borrower shall notify the Administrative Agent by

telephone (confirmed by telecopy or electronic communication) of any prepayment
hereunder
(i) in the case of prepayment of a Eurocurrency Borrowing, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, a notice of optional prepayment may be conditioned upon the
effectiveness of other events, in which case such notice of prepayment may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment or scheduled payment.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11 and shall be made in the manner specified in Section 2.08(b). For
the avoidance of doubt, prior to the Commitment Termination Date, any amounts
prepaid pursuant to this Section may be reborrowed pursuant to this Agreement.


    36
#4841-8625-7971v16

--------------------------------------------------------------------------------





SECTION 2.10.     Fees
(a)Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue for the period
beginning on the Restatement Effective Date to but excluding the earlier of the
date such Commitment terminates and the Commitment Termination Date, at a rate
equal to (x) 1.00% per annum on the daily unused amount of the Commitment of
such Lender if the Revolving Credit Exposure for such Lender for such day is
less than or equal to sixty percent (60%) of such Lender’s
Commitment and (y) 0.375% per annum on the daily unused amount of the Commitment
of such Lender if the Revolving Credit Exposure for such Lender for such day is
greater than sixty percent (60%) of such Lender’s Commitment. Accrued commitment
fees shall be payable within one Business Day after each Quarterly Date and on
the Commitment Termination Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(b)Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
(c)Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent manifest error. Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent the requirements of an
invoice are not otherwise specified in this Agreement, shall be due (subject to
the other terms and conditions contained herein) within ten Business Days of the
date that the Borrower receives from the Administrative Agent a reasonably
detailed invoice for such reimbursement obligations.
SECTION 2.11.     Interest.
(a)
ABR Loans. The Loans constituting each ABR Borrowing shall bear

interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
(b)
Eurocurrency Loans. The Loans constituting each Eurocurrency

Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the related Interest Period for such Borrowing plus the Applicable
Margin.
(c)
Default Interest. Notwithstanding the foregoing clauses (a) and (b), if any

principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration, by mandatory prepayment or otherwise, such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.


    37
#4841-8625-7971v16

--------------------------------------------------------------------------------





(d)
Payment of Interest. Accrued interest on each Loan shall be payable in

arrears on each Interest Payment Date for such Loan and upon the Maturity Date;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Borrowing prior to the end of the Interest Period
therefor, accrued interest on such Borrowing shall be payable on the effective
date of such conversion.
SECTION 2.12.     Market Disruption, Alternate Rate of Interest and Illegality.
(a)If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, then such Borrowing shall be made as an ABR Borrowing at
the Alternate Base Rate (such rate, the “COF Rate”).
(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate, as
applicable, for a Loan for the applicable Interest Period; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Eurocurrency Borrowing to,
or continuation of any Eurocurrency Borrowing for the applicable Interest
Period, shall be ineffective, and (B) such Borrowing shall be made as an ABR
Borrowing; provided, further that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
(c)Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its Applicable Lending Office to honor its
obligation to make or maintain Eurocurrency Borrowings hereunder, then such
Lender shall promptly notify the Borrower thereof (with a copy to the
Administrative Agent), such Lender’s obligation to


    38
#4841-8625-7971v16

--------------------------------------------------------------------------------





make, convert or continue Eurocurrency Borrowings shall be suspended until such
time as such Lender may again make or maintain Eurocurrency Borrowings, and if
applicable law shall so mandate, such Lender’s Eurocurrency Borrowings shall be
prepaid by the Borrower, together with accrued and unpaid interest thereon and
all other amounts payable by the Borrower under this Agreement, on or before
such date as shall be mandated by such applicable law.
SECTION 2.13.     Computation of Interest. All interest hereunder shall be
computed on the basis of a year of 360 days, except that ABR Borrowings, at
times when the Alternate Base Rate is based on the Prime Rate, shall be computed
on the basis of a year of 365 days or 366 days, as the case may be, and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.     Increased Costs.
(a)     If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate); or
(ii)impose on any Lender or the London interbank market any other condition,
cost or expense, affecting this Agreement or Eurocurrency Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost (other than
costs which are (A) Indemnified Taxes, or (B) Taxes described in clauses (b)
through (e) of the definition of
Excluded Taxes) to such Lenders of making, continuing, converting into or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, in Dollars, such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.
(b)
Capital Requirements. If any Lender determines that any Change in Law

regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), by an amount deemed to be
material by such Lender, then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount


    39
#4841-8625-7971v16

--------------------------------------------------------------------------------





or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
(c)
Certificates from Lenders. A certificate of a Lender setting forth in

reasonable detail the basis for and the calculation of the amount or amounts, in
Dollars, necessary to compensate such Lender or its holding company as specified
in paragraph (a) or (b) of this Section shall be promptly delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.
(d)
Delay in Requests. Failure or delay on the part of any Lender to demand

compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
SECTION 2.15.     Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period therefor (including as a result of the occurrence of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of an Interest Period therefor, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.09(f) and is revoked in accordance herewith), or (d) the assignment as a
result of a request by the Borrower pursuant to Section 2.19(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each affected Lender for
the loss, cost and expense attributable to such event (excluding loss of
anticipated profits). In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of
(i)the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO
Rate for such Interest Period, over


    40
#4841-8625-7971v16

--------------------------------------------------------------------------------





(ii)the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in Dollars from other banks in the
eurocurrency market at the commencement of such period.
Payment under this Section shall be made upon request of a Lender delivered not
later than ten Business Days following the payment, conversion, or failure to
borrow, convert, continue or prepay that gives rise to a claim under this
Section accompanied by a certificate of such Lender setting forth in reasonable
detail the amount or amounts that such Lender is entitled to receive pursuant to
this Section (provided that such Lender shall not be required to disclose any
confidential or pricing information or any other information prohibited to be
disclosed by applicable law), which certificate shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.
SECTION 2.16.     Taxes.
(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If any applicable law requires the deduction or withholding
of any Tax from any such payment, then (i) the Borrower shall make such
deductions or withholding, (ii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law and
(iii) if such Tax is an Indemnified Tax or Other Tax, the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.
(b)Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for, and within 30 Business Days after
written demand therefor, pay the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except for any Indemnified
Taxes or Other Taxes imposed as a result of the gross negligence or willful
misconduct of the Administrative Agent or such Lender. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender,


    41
#4841-8625-7971v16

--------------------------------------------------------------------------------





or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(d)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)Foreign Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate.
In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.
Without limiting the generality of the foregoing, if the Borrower is resident
for tax
purposes in the United States, any Foreign Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
(i)duly completed copies of Internal Revenue Service Form W-8BEN or any
successor form claiming eligibility for benefits of an income tax treaty to
which the
United States is a party,
(ii)duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such
Foreign Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) duly completed copies of
Internal Revenue


    42
#4841-8625-7971v16

--------------------------------------------------------------------------------





Service Form W-8BEN-E (or any successor form) certifying that the Foreign Lender
is not a United States Person, or
(iv)any other form including Internal Revenue Service Form W-8IMY as applicable
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.
In addition, upon reasonable request of the Borrower or the Administrative
Agent,
each Foreign Lender shall deliver such forms promptly upon the expiration or
invalidity of any form previously delivered by such Foreign Lender, provided it
is legally able to do so at the time. Each Foreign Lender shall promptly notify
the Borrower and the Administrative Agent at any time the chief tax officer of
such Foreign Lender becomes aware that it no longer satisfies the legal
requirements to provide any previously delivered form or certificate to the
Borrower (or any other form of certification adopted by the U.S. or other taxing
authorities for such purpose).
(f)
United States Lenders. Each Lender that is not a Foreign Lender shall

deliver to the Borrower (with a copy to the Administrative Agent), prior to the
date on which such Lender becomes a party to this Agreement, upon the expiration
or invalidity of any forms previously delivered and at times reasonably
requested by the Borrower, duly completed copies of Internal Revenue Service
Form W-9 or any successor form.
(g)
FATCA. If a payment made to a Lender under any Loan Document would

be subject to United States federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)
Treatment of Certain Refunds. If the Administrative Agent or any Lender

determines, in its sole discretion exercised in good faith, that it has received
a refund or credit (in lieu of such refund) of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-ofpocket


    43
#4841-8625-7971v16

--------------------------------------------------------------------------------





expenses of the Administrative Agent or any Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or any Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, or any
Lender in the event the Administrative Agent or any Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (h), in no event will the Administrative Agent or any
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(h) the payment of which would place the Administrative Agent or such Lender in
a less favorable net after-Tax position than the Administrative Agent, or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns or its books or records (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
(i)
Survival. Each party’s obligations under this Section 2.16 shall survive the

resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 2.17.     Payments Generally; Pro Rata Treatment; Sharing of Set-
offs.
(a)
Payments by the Borrower. The Borrower shall make each payment

required to be made by it hereunder (whether of principal, interest or fees, or
under Section 2.14, 2.15 or 2.16, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 2:00 p.m., New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Administrative
Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All amounts owing under this Agreement (including
commitment fees, payments required under Section 2.14, and payments required
under Section 2.15 relating to any Loan) or under any other Loan Document
(except to the extent otherwise provided therein) are payable in Dollars.


    44
#4841-8625-7971v16

--------------------------------------------------------------------------------





(b)
Application of Insufficient Payments. If at any time insufficient funds are

received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)
Pro Rata Treatment. Except to the extent otherwise provided herein:

(i) each Borrowing shall be made from the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.07 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment of commitment fees under Section 2.10 shall be made
for account of the
Lenders pro rata according to the average daily unused amounts of their
respective
Commitments; (iv) each payment or prepayment of principal of Loans by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (v) each
payment of interest on Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to such Lenders.
(d)
Sharing of Payments by Lenders. If any Lender shall, by exercising any

right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


    45
#4841-8625-7971v16

--------------------------------------------------------------------------------





(e)
Presumptions of Payment. Unless the Administrative Agent shall have

received notice from the Borrower prior to the date on which any payment is due
to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.
(f)
Certain Deductions by the Administrative Agent. If any Lender shall fail

to make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
SECTION 2.18.     Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender; and
(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender,
including as set forth in Section 9.02(b)(i), (ii), (iii), (iv) or (v) (but not,
for the avoidance of doubt, pursuant to the proviso following Section
9.02(b)(v)), shall require the consent of such Defaulting Lender.
In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a
Defaulting Lender, then such Lender shall no longer be deemed a Defaulting
Lender and on such date such Lender shall purchase at par such of the Loans of
the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.


    46
#4841-8625-7971v16

--------------------------------------------------------------------------------





SECTION 2.19.     Mitigation Obligations; Replacement of Lenders.
(a)
Designation of a Different Lending Office. If any Lender requests

compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.16, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any cost or expense not
required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)
Replacement of Lenders. If any Lender requests compensation under

Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.16, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with clause (a) above, or if
any Lender becomes a Defaulting Lender or is a non-consenting Lender (that the
Borrower is permitted to replace as provided in Section 9.02(d)), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 and Section 2.16) and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including, without
limitation, any amounts under Section 2.15), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments and (iv) in the case of
any assignment as a result of a non-consenting Lender (that the Borrower is
permitted to replace as provided in Section 9.02(d)), the applicable assignee
shall have consented to the applicable amendment, waiver or consent. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
(c)
Defaulting Lender. If any Lender shall fail to make any payment required



    47
#4841-8625-7971v16

--------------------------------------------------------------------------------





to be made by it pursuant to Section 2.05 or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
SECTION 2.20.     Extension of Maturity Date.
(a)Extension. The Borrower, upon providing written notice to the Administrative
Agent no earlier than 90 days and no later than 30 days prior to July 31, 2020,
shall have the right to extend the Maturity Date to July 31, 2021.
(b)Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section 2.20 shall not be
effective unless:
(i)no Default or Event of Default shall have occurred and be continuing on the
date of such extension and immediately after giving effect thereto;
(ii)each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects (unless the relevant representation and warranty already contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such extension after
giving effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and
(iii)the Borrower shall have paid to the Administrative Agent for the benefit of
the Lenders a non-refundable extension fee equal to 0.25% of the principal
amount of the Loans outstanding on such date.
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
Each Obligor represents and warrants to the Lenders that:
SECTION 3.01.     Organization; Powers. Each Obligor is duly organized or
incorporated, as applicable, validly existing and in good standing under the
laws of the jurisdiction of its organization or incorporation, as applicable,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse


    48
#4841-8625-7971v16

--------------------------------------------------------------------------------





Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required of each Obligor.
SECTION 3.02.     Authorization; Enforceability. The Transactions are within
each Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it, or any other Obligor, is a party when
executed and delivered will constitute, a legal, valid and binding obligation of
the Borrower or such Obligor, enforceable in accordance with its terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been or
will be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Obligor or any order of any Governmental
Authority, (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument binding upon any Obligor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (d) except for the Liens created pursuant to the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of any Obligor.
SECTION 3.04.     Financial Condition; No Material Adverse Change.
(a)
Financial Statements. The Borrower has heretofore delivered (i) the

audited consolidated balance sheet and statements of its operations, assets and
liabilities, changes in net assets and cash flows as of and for the year ended
December 31, 2015, reported on by Grant Thornton LLP, independent public
accountants, and (ii) unaudited consolidated balance sheet and statements of its
operations, assets and liabilities, changes in net assets and cash flows for the
financial quarter ending March 31, 2016. Such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower as of such dates and for
such periods in accordance with GAAP applied on a consistent basis, subject to,
in the case of such interim statements, year-end audit adjustments and the
absence of footnotes. None of the Borrower or any of its Subsidiaries has on the
Restatement Effective Date any material contingent liabilities, material
liabilities for taxes, material unusual forward or material long-term
commitments or material unrealized or material anticipated losses from any
unfavorable commitments not reflected in the financial statements referred to
above.
(b)
No Material Adverse Change. Since December 31, 2015, there has not



    49
#4841-8625-7971v16

--------------------------------------------------------------------------------





been any event, development or circumstance that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities and financial condition of the
Borrower and its Subsidiaries taken as a whole (excluding in any case a decline
in the net asset value of the Borrower or a change in general market conditions
or values of the Portfolio Investments of the Borrower or any of its
Subsidiaries) or (ii) the validity or enforceability of the Loan Documents or
the rights or remedies of the Administrative Agent and the Lenders thereunder.
(c)
Solvency. The Obligors on a consolidated basis are solvent.

SECTION 3.05.     Litigation; Actions, Suits and Proceedings. There are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Obligor,
threatened against or directly affecting any Obligor (i) that could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.
SECTION 3.06.     Compliance with Laws and Agreements. Each Obligor is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.07. Anti-Corruption Laws and Sanctions; Anti-Money Laundering Laws.
(a)
Anti-Corruption Laws and Sanctions. Each Obligor has implemented and

maintains in effect policies and procedures designed to ensure compliance by
such Obligor, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Obligor, its Subsidiaries and their respective officers and employees and
to the knowledge of such Obligor its directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) any Obligor, any Subsidiary or to the knowledge of such Obligor or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of any Obligor, any agent of any Obligor or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.
(b)
No Conflict with Anti-Money Laundering Laws. To the knowledge of

each Obligor, the operations of the Obligors are and have been conducted at all
times in material compliance with (i) applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and the rules and regulations promulgated thereunder, (ii) the
money laundering statutes of all jurisdictions where


    50
#4841-8625-7971v16

--------------------------------------------------------------------------------





the Obligors conduct business, and the rules and regulations thereunder and
(iii) any applicable related or similar rules, regulations or guidelines issued,
administered or enforced by any court, arbitrator, regulatory body,
administrative agency, governmental body or other authority or agency
(collectively, the “Anti-Money Laundering Laws”). No action, suit or proceeding
by or before any court, arbitrator, regulatory body, administrative agency,
governmental body or other authority or agency involving the Obligors with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of any
Obligor, threatened.
SECTION 3.08.     Taxes. Each Obligor has timely filed or caused to be filed
all material Tax returns and reports required to have been filed and has paid or
caused to be paid all material Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.09.     ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10.     Disclosure. Each Obligor has disclosed to the Administrative
Agent all agreements and instruments to which it or any of its Subsidiaries is
subject, that if terminated prior to its term, and all other matters known to it
that have occurred, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the written reports,
financial statements, certificates or other written information (other than
projections, other forward looking information, information of a general
economic or industry specific nature or information relating to third parties)
furnished by or on behalf of any Obligor to the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed in good faith to be reasonable at the time of the
preparation thereof (it being understood that projections are subject to
inherent uncertainties and contingencies which may be outside of the Borrower’s
control and that no assurance can be given that projections will be realized,
and that actual results for the periods covered by projections may differ from
the projected results set forth in such projections and that such differences
may be material).
SECTION 3.11. Investment Company Act; Investment Policies; Margin Regulations.
(a)
Compliance with Investment Company Act. The business and other



    51
#4841-8625-7971v16

--------------------------------------------------------------------------------





activities of the Borrower and its Subsidiaries, including the making of the
Loans hereunder, the application of the proceeds and repayment thereof by the
Borrower and the consummation of the Transactions contemplated by the Loan
Documents do not result in a material violation or breach of the provisions of
the Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case, that are applicable
to the Borrower and its Subsidiaries.
(b)
Investment Policies. The Borrower is in compliance with the investment

policies, restrictions and limitations for the Borrower delivered to the
Administrative Agent on July 29, 2016 (and posted for the benefit of the Lenders
in connection with the Restatement Effective Date) (as such investment policies
have been amended, modified or supplemented in a manner not prohibited by clause
(r) of Article VII, the “Investment Policies”), except to the extent that the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.
(c)
Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged

principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.
SECTION 3.12.     Material Agreements and Liens.
(a)
Material Agreements. Part A of Schedule II is a complete and correct list

of each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness for borrowed money or any extension of credit (or
commitment for any extension of credit) to, or guarantee for borrowed money, by
the Borrower or any of its Subsidiaries outstanding on the Restatement Effective
Date, other than the Debt Documents, and the aggregate principal or face amount
outstanding or that may become outstanding under each such arrangement in each
case as of the Restatement Effective Date is correctly described in Part A of
Schedule II.
(b)
Liens. Part B of Schedule II is a complete and correct list of each Lien

securing Indebtedness of any Person outstanding on the Restatement Effective
Date covering any property of the Borrower or any Obligors, other than Liens
under the Debt Documents, and the aggregate amount of such Indebtedness secured
(or that may be secured) by each such Lien and the property covered by each such
Lien is correctly described in Part B of Schedule II.
SECTION 3.13.     Subsidiaries and Investments.
(a)
Subsidiaries. Set forth in Part A of Schedule IV is a complete and correct

list of all of the Subsidiaries of the Borrower on the Restatement Effective
Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held


    52
#4841-8625-7971v16

--------------------------------------------------------------------------------





by each such Person and the percentage of ownership of such Subsidiary
represented by such ownership interests. Except as disclosed in Part A of
Schedule IV, (x) the Borrower owns, free and clear of Liens (other than any lien
permitted by Section 6.02 hereof), and has (and will have) the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Part A of Schedule IV, (y) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (z) there are no outstanding Equity Interests
with respect to such Person.
(b)
Investments. Set forth in Part B of Schedule IV is a complete and correct

list of all Investments (other than Investments of the types referred to in
clauses (b) and (c) of Section 6.04) held by any of the Obligors in any Person
on the Restatement Effective Date and, for each such Investment, (x) the
identity of the Person or Persons holding such Investment and (y) the nature of
such Investment. Except as disclosed in Part B of Schedule IV, each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Liens created pursuant to the Security Documents and other Liens permitted
hereunder), all such Investments.
SECTION 3.14.     Properties
(a)
Title Generally. Each of the Borrower and its Subsidiaries has good title

to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)
Intellectual Property. Each of the Borrower and its Subsidiaries owns, or

is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.15.     Affiliate Agreements. As of the Restatement Effective
Date, the Borrower has heretofore delivered (to the extent not otherwise
publicly filed with the Securities and Exchange Commission) to each of the
Lenders true and complete copies of each of the Affiliate Agreements as in
effect as of the Restatement Effective Date (including any amendments,
supplements or waivers executed and delivered thereunder and any schedules and
exhibits thereto). As of the date of hereof, each of the Affiliate Agreements is
in full force and effect.
SECTION 3.16.     Security Documents
The provisions of the Security Documents are effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority
Lien (subject to Liens permitted by Section 6.02) on all right, title and
interest of the respective Obligors in the Collateral described therein to
secure the Secured Obligations (as defined in the


    53
#4841-8625-7971v16

--------------------------------------------------------------------------------





Guarantee and Security Agreement), except for any failure that would not
constitute an Event of Default under Section 7.01(p). Except for filing of UCC
financing statements and filings contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect such Liens to
the extent required thereunder, except for the failure to make any filing that
would not constitute an Event of Default under Section 7.01(p).
SECTION 3.17. EEA Financial Institutions. No Obligor is an EEA Financial
Institution.
ARTICLE IV
 
CONDITIONS
SECTION 4.01.     Restatement Effective Date. This Agreement shall become
effective on the date on which the Administrative Agent shall have received each
of the following documents, fees and other items each of which shall be
satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 9.02):
(a)Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.
(b)Fees and Expenses. The Administrative Agent shall have received evidence of
the payment by the Borrower of all fees and expenses payable to the Lenders on
the Restatement Effective Date that the Borrower has agreed to pay in connection
with this Agreement (including any fee letter or commitment letter entered into
between the Borrower and the Administrative Agent and the Syndication Agent).
The Borrower shall have paid all reasonable expenses (including the legal fees
of Milbank, Tweed, Hadley & McCloy LLP) for which invoices have been presented
prior to the Restatement Effective Date that the Borrower has agreed to pay in
connection with this Agreement.
(c)Opinion of Counsel to the Obligors. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Covington & Burling LLP, special counsel for the Obligors, in
form and substance reasonably satisfactory to the Administrative Agent, covering
such other matters relating to the Obligors, this Agreement or the Transactions
as the Required Lenders shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).
(d)Opinion of Special New York Counsel to JPMCB. An opinion, dated the


    54
#4841-8625-7971v16

--------------------------------------------------------------------------------





Restatement Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMCB (and JPMCB hereby instructs such counsel to deliver such
opinion to the Lenders).
(e)Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, the authorization of the
Transactions and any other legal matters relating to the Obligors, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.


(f)Officer’s Certificate. A certificate, dated the Restatement Effective Date
and signed by the President, a Vice President, Financial Officer or an
authorized signatory of the Borrower, confirming compliance with the conditions
set forth in the lettered clauses of the first sentence of Section 4.02.
(g)Liens. Results of a recent lien search in each relevant jurisdiction with
respect to the Borrower and such search shall reveal no liens on any of the
assets of the Obligors except for liens permitted under Section 6.02 or liens to
be discharged on or prior to the Restatement Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.
(h)Guarantee and Security Agreement. The duly executed Guarantee and Security
Agreement.
(i)Borrowing Base Certificate. A pro-forma Borrowing Base Certificate as of a
date not more than five days prior to the Restatement Effective Date.
(j)Valuation Policy. A copy of the Valuation Policy.
(k)Know Your Customer Documentation. All documentation and other information
required by applicable “know your customer” and anti-money laundering rules and
regulations.
(l)Acquisition Documentation. All material documentation relating to the
Acquisition, including the investment management agreement and the membership
interest purchase agreement between the Buyer and Resource Capital Corp. (the
“Acquisition Agreement”).
(m)Acquisition. Evidence that the Acquisition has been consummated in accordance
in all material respects with the terms of the Acquisition Agreement (without
any amendment, modification or waiver of any of the provisions thereof that
would be materially adverse to the Lenders).


    55
#4841-8625-7971v16

--------------------------------------------------------------------------------





(n)Capital Contribution. Evidence that the Borrower has received the proceeds of
the capital contribution, the terms of which (as well as the agreements relating
thereto) shall be reasonably satisfactory to the Lenders.
(o)Other Documents. Such other documents as the Administrative Agent or any
Lender or special New York counsel to JPMCB may reasonably request.
(p)Borrower’s Net Worth. The Borrower’s consolidated net worth shall not be less
than $135,000,000 (determined immediately after giving effect to the transfer of
those portfolio investments being transferred to New NP, LLC in connection with
the Acquisition).
(q)Restatement Effective Date Adjustments. Evidence that each Continuing Lender
shall have, as of the Restatement Effective Date, received payment in full of
all accrued and unpaid interest and facility fees owing to such Lender under the
Existing Credit Facility and the Borrowings and other adjustments to the Loans
described in Section 2.02(e) shall have occurred.
(r)Retiring Lender. Evidence that the Retiring Lender shall have, as of the
Restatement Effective Date, received repayment in full of its outstanding loans
and all accrued and unpaid interest, facility fees, and any other amounts owing
to the Retiring Lender under the Existing Credit Facility.
The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.     Each Credit Event. The obligation of each Lender to make
any Loan is additionally subject to the satisfaction of the following
conditions:
(a)    the representations and warranties of each Obligor set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (unless the relevant representation and warranty already
contains a materiality qualifier or, in the case of the representations and
warranties in Sections 3.01 (first sentence with respect to the Obligors), 3.02,
3.04, 3.11 and 3.15 of this Agreement, and in Sections 2.01, 2.02 and 2.05
through 2.08 of the Guarantee and Security Agreement, in each such case, such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Loan or, as to any such representation or warranty that
refers to a specific date, as of such specific date;
(b)    at the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing; and
(c)    either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed either the Borrowing Base or the Adjusted
Portfolio Investments Amount reflected on the Borrowing Base Certificate most
recently delivered to the Administrative Agent and, to the Borrower’s knowledge
at such time, no Borrowing Base


    56
#4841-8625-7971v16

--------------------------------------------------------------------------------





Deficiency exists or would exist after giving effect to such extension of credit
as well as any concurrent acquisitions of Portfolio Investments, distributions
or payment of outstanding Loans or Indebtedness incurred pursuant to Section
6.01(g), or (ii) the Borrower shall have delivered an updated Borrowing Base
Certificate demonstrating that no Borrowing Base Deficiency exists after giving
effect to such extension of credit as well as any concurrent acquisitions or
Portfolio Investments or payment of outstanding Loans or Indebtedness incurred
pursuant to Section 6.01(g).
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence. For the avoidance of doubt, the conversion or continuation of a
Borrowing as the same or a different Type (without increase in the principal
amount thereof) shall not be considered to be the making of a Loan.
ARTICLE V
 
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder (other than
Unasserted Contingent Obligations) shall have been paid in full, each Obligor,
as applicable, covenants and agrees with the Lenders that:
SECTION 5.01.     Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent for distribution to each Lender:
(a)within 120 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income or
operations, assets and liabilities, as applicable, changes in Shareholders’
Equity and cash flows of the Borrower and its consolidated Subsidiaries as of
the end of and for such year, setting forth in comparative form the figures for
the previous fiscal year, all reported on by Grant Thornton LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)within 45 days after the end of each fiscal quarter of each fiscal year of
the Borrower, the consolidated balance sheet and related statements of income or
operations, assets and liabilities, as applicable, changes in Shareholders’
Equity and cash flows of the Borrower and its consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the balance sheet, as of the end of) the corresponding period or
periods of the previous fiscal year, all certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated


    57
#4841-8625-7971v16

--------------------------------------------------------------------------------





Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether the Borrower has knowledge that a Default has occurred
or is occurring during the applicable period and, if a Default has occurred or
is occurring, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.01(g), 6.02(d), 6.04(d),
6.05 and 6.07 and (iii) stating whether any change in GAAP as applied by (or in
the application of GAAP by) the Borrower has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect as determined by the Borrower of such change
on the financial statements accompanying such certificate;
(d)as soon as available and in any event not later than the last Business Day of
the calendar month following each monthly accounting period (ending on the last
day of each calendar month) of the Borrower, a Borrowing Base Certificate as at
the last day of such accounting period presenting the Borrower’s computation
(and including the rationale for any industry reclassification and a comparison
to show changes from the Borrowing Base Certificate from the immediately prior
period) and including a certification of a Financial Officer as to compliance
with Section 6.04(d) during the period covered by such Borrowing Base
Certificate;
(e)promptly but no later than five Business Days after the Borrower shall at any
time have knowledge that there is a Borrowing Base Deficiency, a Borrowing Base
Certificate as at the date the Borrower has knowledge of such Borrowing Base
Deficiency indicating the amount of the Borrowing Base Deficiency as at the date
the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;
(f)promptly upon receipt thereof, copies of (x) all significant and non-routine
reports and (y) reports stating that material weaknesses exist in the Borrower’s
internal controls or procedures or any other matter that could reasonably be
expected to result in a Material Adverse Effect submitted to management or the
board of directors (or similar governing body) of the Borrower by the Borrower’s
independent public accountants in connection with each annual, interim or
special audit or review of any type of the financial statements or related
internal control systems of the Borrower or any of its Subsidiaries delivered by
such accountants to the management or board of directors of the Borrower;
(g)[Reserved];
(h)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Loan Documents, as the Administrative Agent or any Lender may reasonably
request;


    58
#4841-8625-7971v16

--------------------------------------------------------------------------------





(i)within 45 days after the end of each fiscal quarter of the Borrower and upon
the request of any Lender, all external valuation reports relating to the
Portfolio Investments delivered by the Approved Third-Party Appraiser in
connection with the quarterly appraisals of Unquoted Investments (provided that
any recipient of such reports executes and delivers any non-reliance letter,
release, confidentiality agreement or similar agreements required by such
Approved Third-Party Appraiser);
(j)within 45 days after the end of each fiscal quarter of the Borrower and upon
the request of any Lender, any report that the Borrower receives from the
Custodian listing the Portfolio Investments, as of the end of such fiscal
quarter, held in the
Collateral Account; provided that the Borrower shall use its commercially
reasonable efforts to cause the Custodian to provide such report;
(k)within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment where there has been a realized
gain or loss in the most recently completed fiscal quarter, (i) the cost basis
of such Portfolio Investment, (ii) the proceeds received with respect to such
Portfolio Investment representing repayments of principal during the most
recently ended fiscal quarter, and (iii) any other amounts received with respect
to such Portfolio Investment representing exit fees or prepayment penalties
during the most recently ended fiscal quarter;
(l)within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the aggregate amount of
all capitalized paid-in-kind interest for such Portfolio Investment during the
most recently ended fiscal quarter and (ii) the aggregate amount of all
paid-in-kind interest collected during the most recently ended fiscal quarter;
(m)within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment, (i) the amortized cost of each
Portfolio Investment as of the end of such fiscal quarter, (ii) the fair market
value of each Portfolio Investment as of the end of such fiscal quarter, and
(iii) the unrealized gains or losses as of the end of such fiscal quarter;
(n)within forty-five (45) days after the end of the first three (3) fiscal
quarters of each fiscal year of the Borrower and ninety (90) days after the end
of each fiscal year of the Borrower, a schedule setting forth in reasonable
detail with respect to each Portfolio Investment the change in unrealized gains
and losses for such quarter. Such schedule will report the change in unrealized
gains and losses by Portfolio Investment by showing the unrealized gain or loss
for each Portfolio Investment as of the last day of the preceding fiscal quarter
compared to the unrealized gain or loss for such Portfolio


    59
#4841-8625-7971v16

--------------------------------------------------------------------------------





Investment as of the last day of the most recently ended fiscal quarter;
(o)promptly but no later than five Business Days upon any transfer via a
participation interest of the economic interest of any Portfolio Investment to
any non-
Obligor, all material information relating to such transfer; and
(p)promptly but no later than five Business Days after any amendment, supplement
or modification to the Limited Partnership Agreement, notice of such amendment,
supplement or modification together with a copy of such amendment, supplement or
modification.
SECTION 5.02.     Notices of Material Events. Each Obligor will furnish to
the Administrative Agent for distribution to each Lender prompt (and in any
event within five Business Days) written notice of the occurrence of any Default
or Event of Default of which it is aware. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the following:
(a)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or directly affecting the
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect;
(b)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000; and
(c)    any other development (excluding matters of a general economic, financial
or political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03.     Existence; Conduct of Business. Each Obligor will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
SECTION 5.04.     Payment of Obligations. Each Obligor will pay its


    60
#4841-8625-7971v16

--------------------------------------------------------------------------------





obligations, including tax liabilities and material contractual obligations,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the applicable Obligor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
SECTION 5.05.     Maintenance of Properties; Insurance. (a) Each Obligor
will keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and (b) each
Obligor will maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar business operating in the same or
similar locations.
SECTION 5.06.     Books and Records; Inspection Rights. Each Obligor will
keep books of record and account in accordance with GAAP. Each Obligor will
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
in each case, to the extent such inspection or requests for such information are
reasonable and such information can be provided or discussed without violation
of law, rule, regulation or contract; provided that such Obligor shall be
entitled to have its representatives and advisors present during any inspection
of its books and records and during any discussion with its independent
auditors; provided further that such Obligor shall not be responsible for the
costs and expenses of the Administrative Agent and the Lenders for more than two
such visits and inspections in any calendar year unless an Event of Default
shall have occurred and be continuing.
SECTION 5.07.     Compliance with Laws. Each Obligor will comply with all
laws, rules, regulations, including the Investment Company Act, any applicable
rules, regulations or orders issued by the Securities and Exchange Commission
thereunder and orders of any other Governmental Authority, applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Obligor will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Obligor, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.
(a)Subsidiary Guarantors. In the event that any Obligor shall form or acquire
any new Subsidiary, the Borrower will cause, within 45 days of the formation or
acquisition thereof, such new Subsidiary to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under a Guarantee Assumption Agreement and to
deliver such proof of corporate or other action,


    61
#4841-8625-7971v16

--------------------------------------------------------------------------------





incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the
Restatement Effective Date or as the Administrative Agent shall have requested.
(b)Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.
(c)Further Assurances. Each Obligor will take such action from time to time as
shall reasonably be requested by the Administrative Agent to effectuate the
purposes and objectives of this Agreement. Without limiting the generality of
the foregoing, each Obligor will take such action from time to time (including
filing appropriate Uniform Commercial Code financing statements and executing
and delivering such assignments, security agreements and other instruments) as
shall be reasonably requested by the Administrative Agent
(i)to create, in favor of the Collateral Agent for the benefit of the Lenders
(and any affiliate thereof that is a party to any Hedging Agreement entered into
with the Borrower), perfected security interests and Liens in the Collateral;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security
Documents,
(ii)subject to Section 7.04 of the Guarantee and Security Agreement, to cause
any bank or securities intermediary (within the meaning of the Uniform
Commercial Code) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” over each
bank account or securities account of the Obligors (other than Excluded Accounts
(as defined in the Guarantee and Security Agreement)) and in that connection,
the Borrower agrees to cause all cash and other proceeds of Portfolio
Investments received by any Obligor to be promptly deposited into such an
account (or otherwise delivered to, or registered in the name of, the Collateral
Agent) and, until such deposit, delivery or registration such cash and other
proceeds shall be held in trust by the Borrower for and as the property of the
Collateral Agent and shall not be commingled with any other funds or property of
such Obligor or other Person,
(iii)[Reserved],
(iv)[Reserved],
(v)in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan that does not constitute
all of the credit extended to the underlying borrower under the relevant
underlying loan documents, ensure that all funds held by such Obligor in such
capacity as agent or administrative agent is segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity, and
(vi)cause all credit or loan agreements, any notes and all assignment and
assumption agreements relating to any Portfolio Investment constituting part of
the


    62
#4841-8625-7971v16

--------------------------------------------------------------------------------





Collateral to be held by (x) the Collateral Agent or (y) the Custodian pursuant
to the terms of the Custodian Agreement (or another custodian reasonably
satisfactory to the Administrative Agent), or pursuant to an appropriate
intercreditor agreement, so long as the Custodian (or custodian) has agreed to
grant access to such loan and other documents to the Administrative Agent
pursuant to an access or similar agreement between the Borrower and such
Custodian (or custodian) in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Borrower’s obligation to deliver
underlying documentation may be satisfied by delivery of copies of such
agreements.
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then any
original of such instrument, promissory note, agreement, document or certificate
shall be deemed held by the Custodian for all purposes hereunder, provided that,
when the Borrower has actual knowledge of any such destroyed or lost instrument,
promissory note, agreement, document or certificate, it uses all commercially
reasonable efforts to obtain from the underlying borrower, and deliver to the
Custodian, a replacement instrument, promissory note, agreement, document or
certificate.
 
SECTION 5.09.     Use of Proceeds. The Borrower will use the proceeds of
the Loans only for general corporate purposes of the Borrower in the ordinary
course of business, including making distributions not prohibited by the Loan
Documents and the acquisition and funding (either directly or through one or
more wholly-owned Subsidiary Guarantors) of Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of applicable law or, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock. Margin Stock shall be purchased by the Obligors only with the proceeds of
Indebtedness not directly or indirectly secured by Margin Stock (within the
meaning of Regulation U), or with the proceeds of equity capital of the
Borrower. The Borrower will not request any Borrowing, and the Borrower shall
not use, and shall procure that the Obligors and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 5.10. Exemption from Registration under Investment Company Act. The
Borrower shall maintain its exemption from registration under the Investment
Company Act.
SECTION 5.11.     Investment and Valuation Policies. The Borrower shall


    63
#4841-8625-7971v16

--------------------------------------------------------------------------------





promptly advise the Lenders and the Administrative Agent of any material change
in either its Investment Policies or Valuation Policy.
SECTION 5.12.     Portfolio Valuation and Diversification, Etc.
(a)
Industry Classification Groups. For purposes of this Agreement, the

Borrower, in its reasonable determination, shall assign each Portfolio
Investment to an Industry Classification Group. To the extent that any such
Portfolio Investment is not correlated with the risks of other Portfolio
Investments in an Industry Classification Group established by Moody’s, such
Portfolio Investment may be assigned by the Borrower to an Industry
Classification Group that is more closely correlated to such Portfolio
Investment. In the absence of any correlation, the Borrower shall be permitted,
upon notice to the Administrative Agent for distribution to each Lender to
create up to three additional industry classification groups for purposes of
this Agreement.
(b)
Portfolio Valuation, Etc.

(i)Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled), provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.
(ii)Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Portfolio Investments as follows:
(A)     Quoted Investments—External Review. With respect to Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available (“Quoted Investments”), the Borrower shall, not less frequently than
once each calendar week, determine the market value of such Portfolio
Investments which shall, in each case, be determined in accordance with one of
the following methodologies (as selected by the Borrower):
(w)in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the
Borrower,
(x)in the case of bank loans, the average of the bid prices as determined by two
Approved Dealers selected by the Borrower or an Approved Pricing Service which
makes reference to at least two Approved
Dealers with respect to such bank loans,


    64
#4841-8625-7971v16

--------------------------------------------------------------------------------





(y)in the case of any Quoted Investment traded on an exchange, the closing price
for such Portfolio Investment most recently posted on such exchange, and
(z)in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service.
(B)    Unquoted Investments—External Review. With respect to
Portfolio Investments for which market quotations are not readily available
(“Unquoted Investments”), the Borrower shall value such Unquoted Investments
quarterly in a manner consistent with its “Valuation Policy”, as the same may be
amended, supplemented, waived or otherwise modified from time to time consistent
with standard industry practice and in a manner not prohibited by this Agreement
(the “Valuation Policy”), including valuation of at least 35% by value of all
Unquoted Investments included in the Borrowing Base using the assistance of an
Approved Third Party Appraiser; provided that each Unquoted Investment shall be
so valued at least once per annum.
(C)    Internal Review. The Borrower shall conduct an internal review of the
aggregate value of the Portfolio Investments included in the Borrowing Base, and
of the Borrowing Base, at least once each calendar week which shall take into
account any events of which the Borrower has knowledge that materially adversely
affects the aggregate value of the Portfolio Investments included in the
Borrowing Base or the Borrowing Base. If, based upon such weekly internal
review, the Borrower determines that a Borrowing Base Deficiency exists, then
the Borrower shall, within five Business Days as provided in Section 5.01(c),
deliver a Borrowing Base Certificate reflecting the new amount of the Borrowing
Base and shall take the actions, and make the payments and prepayments, all as
more specifically set forth in Section 2.09(c).
(D)    Failure to Determine Values. If the Borrower shall fail to determine the
value of any Portfolio Investment as at any date pursuant to the requirements of
the foregoing sub-clauses (A) through (C), the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.
(iii)Scheduled Testing of Values.
(A)Each February 28, April 30, July 31 and October 31 of each calendar year,
commencing on April 30, 2016 (or such other dates as are agreed to by the
Borrower and the Administrative Agent, but in no event less frequently than once
per calendar quarter, each a “Valuation Testing Date”), the Administrative Agent
through an Independent Valuation Provider will test the values determined
pursuant to Section 5.12(b)(ii) above of those Portfolio


    65
#4841-8625-7971v16

--------------------------------------------------------------------------------





Investments included in the Borrowing Base selected by the Administrative Agent;
provided, that the aggregate fair value of such Portfolio Investments tested on
any Valuation Testing Date will be equal to the Tested Amount (as defined below)
(or as near thereto as reasonably practical). For the avoidance of doubt,
Portfolio Investments that are part of the Collateral but not included in the
Borrowing Base shall not be subject to testing under this Section 5.12(b)(iii).
(B)For purposes of this Agreement, the “Tested Amount” shall be equal to
approximately 25% of the aggregate value of all Unquoted Investments included in
the Borrowing Base (as of the applicable Valuation Testing Date).
(C)With respect to any Portfolio Investment, if the value of such Portfolio
Investment determined pursuant to Section 5.12(b)(ii) is not more than the
lesser of (1) five (5) points more than the midpoint of the valuation range
(expressed as a percent of par) provided by the Independent Valuation Provider
(provided that the value of such Portfolio Investment is customarily quoted as a
percentage of par) and (2) 110% of the midpoint of the valuation range provided
by the Independent Valuation Provider, then the value for such Portfolio
Investment determined in accordance with Section 5.12(b)(ii) shall be continue
to be used as the “Value” for purposes of this Agreement. If the value of any
Portfolio Investment determined pursuant to Section 5.12(b)(ii) is more than the
lesser of the values set forth in clause (C)(1) and (2) (to the extent
applicable), then for such Portfolio Investment, the “Value” for purposes of
this Agreement shall become the lesser of (x) the highest value of the valuation
range provided by the Independent Valuation Provider, (y) five (5) points more
than the midpoint of the valuation range (expressed as a percent of par)
provided by the Independent Valuation Provider (provided that the value of such
Portfolio Investment is customarily quoted as a percentage of par) and (z) 110%
of the midpoint of the valuation range provided by the Independent Valuation
Provider. For the avoidance of doubt, any values determined by the Independent
Valuation Provider pursuant to this Section 5.12(b)(iii) or Section 5.12(b)(iv)
shall be used solely for purposes of determining the “Value” of a Portfolio
Investment under this Agreement and shall not be deemed to be the fair value of
such asset as required under ASC 820, for purposes of the Borrower’s financial
statements and the Investment Company Act.
(iv)     Supplemental Testing of Values.
(A)Notwithstanding the foregoing, the Administrative Agent, individually or at
the request of the Required Lenders, shall at any time have the right to
request, in its reasonable discretion, any Portfolio Investment included in the
Borrowing Base with a value determined pursuant to Section 5.12(b)(ii) to be


    66
#4841-8625-7971v16

--------------------------------------------------------------------------------





independently tested by the Independent Valuation Provider. There shall be no
limit on the number of such tests that may be requested by the Administrative
Agent in its reasonable discretion; provided that, all such tests shall be
conducted in such a manner not disruptive in any material respect to the
business of the Borrower. The Administrative Agent shall notify the Borrower of
its receipt of the final results of any such test promptly upon its receipt
thereof and shall provide a copy of such results and the related report to (i)
the Borrower promptly upon receipt and (ii) any Lender upon such Lender’s
request; provided that such Lender, if required, has entered into an agreement
with the Independent Valuation Provider governing the use of the information
contained in such report. If (x) the value determined pursuant to Section
5.12(b)(ii) is less than the value determined by the Independent Valuation
Provider, then the value determined pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” for purposes of this Agreement and (y) if the
value determined pursuant to Section 5.12(b)(ii) is greater than the value
determined by the Independent Valuation Provider and the difference between such
values is: (1) less than 5% of the value determined pursuant to Section
5.12(b)(ii), then the value determined pursuant to Section 5.12(b)(ii) shall
continue to be used as the “Value” for purposes of this Agreement; (2) between
5% and 20% of the value determined pursuant to Section 5.12(b)(ii), then the
“Value” of such Portfolio Investment for purposes of this Agreement shall become
the average of the value determined pursuant to
Section 5.12(b)(ii) and the value determined by such Independent Valuation
Provider; and (3) greater than 20% of the value determined pursuant to Section
5.12(b)(ii), then the Borrower and the Administrative Agent shall retain an
additional third-party appraiser and the “Value” of such Portfolio Investment
for purposes of this Agreement shall become the average of the three valuations
(with the Independent Valuation Provider’s value to be used as the “Value” until
the third value is obtained). For the avoidance of doubt, Portfolio Investments
that are part of the Collateral but which the Borrower has not expressly
included in the Borrowing Base shall not be subject to testing under this
Section 5.12(b)(iv).
(B)Except as otherwise provided herein, the Value of any Portfolio
Investment for which the Independent Valuation Provider’s value is used shall be
the midpoint of the range (if any) determined by the Independent Valuation
Provider. The Independent Valuation Provider shall apply a recognized valuation
methodology that is commonly accepted by the business development company
industry for valuing Portfolio Investments of the type being valued and held by
the Obligors.
(C)All valuations shall be on a settlement date basis. For the avoidance of
doubt, the Value of any Portfolio Investment determined in


    67
#4841-8625-7971v16

--------------------------------------------------------------------------------





accordance with this Section 5.12 shall be the Value of such Portfolio
Investment for purposes of this Agreement until a new Value for such Portfolio
Investment is subsequently determined (or required to be determined) in good
faith in accordance with this Section 5.12.
(D)The reasonable and documented out-of-pocket costs of any valuation reasonably
incurred by the Administrative Agent under this Section 5.12 shall be at the
expense of the Borrower.
(E)In addition, the values determined by the Independent Valuation
Provider shall be deemed to be “Information” hereunder and subject to Section
9.13 hereof.
SECTION 5.13.     Calculation of Borrowing Base. For purposes of this
Agreement, the “Borrowing Base” shall be determined, as at any date of
determination, as the sum of the products obtained by multiplying (x) the Value
of each Portfolio Investment by (y) the applicable Advance Rate, provided that:
(a)the Advance Rate applicable to that portion of the aggregate Value of all
Portfolio Investments issued by one or more members of any one consolidated
group of corporations or other entities in accordance with GAAP exceeding 7.5%
and less than 12.5% of the aggregate Value of all Unadjusted Eligible Portfolio
Investments, shall be
50% of the otherwise applicable Advance Rate;
(b)the Advance Rate applicable to that portion of the aggregate Value of all
Portfolio Investments issued by one or more members of any one consolidated
group of corporations or other entities in accordance with GAAP exceeding 12.5%
of the aggregate Value of all Unadjusted Eligible Portfolio Investments shall be
0%;
(c)the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in (i) the largest Industry Classification Group that
exceeds 20% of the aggregate Value of all Unadjusted Eligible Portfolio
Investments and (ii) any other Industry Classification Group that exceeds 15% of
the aggregate Value of all Unadjusted
Eligible Portfolio Investments shall, in each case be 0%;
(d)the Advance Rate applicable to CDO Securities (including collateralized loan
obligations or other investments that similarly represent an investment in
underlying levered portfolios), finance leases, joint ventures, investment funds
and any other investment type not listed in the definition of “Advance Rate”
below, shall be 0%;
(e)the aggregate Borrowing Base contribution of the Borrower’s investments in
Cash, Cash Equivalents, Short-Term U.S. Government Securities, Performing First
Lien Bank Loans, Second Out Portions of Performing Unitranche Bank Loans and
Performing Second Lien Bank Loans may not be less than 80% of the Borrowing
Base;


    68
#4841-8625-7971v16

--------------------------------------------------------------------------------





(f)the aggregate Borrowing Base contribution of the Borrower’s investments in
Cash, Cash Equivalents, Short-Term U.S. Government Securities and Performing
First Lien Bank Loans (collectively, the “Aggregate First Lien Contribution”)
may not be less than (i) 40% of the Borrowing Base if the Obligors have in
aggregate 15 or more Portfolio Investments, (ii) 45% of the Borrowing Base if
the Obligors have in aggregate
12 or more but less than 15 Portfolio Investments, (iii) 50% of the Borrowing
Base if the
Obligors have 10 or more but less than 12 Portfolio Investments, and (iv) 55% of
the
Borrowing Base if the Obligors have 8 or more but less than 10 Portfolio
Investments;
(g)(i) during the period from the Restatement Effective Date to and including
the Commitment Termination Date, the Borrowing Base shall at all times include
at least 12 individual Portfolio Investments and (ii) during the period after
the Commitment Termination Date to the Maturity Date, the Borrowing Base shall
at all times include at least 8 individual Portfolio Investments;
(h)Following the application of (a) through (g) above, if at any time the
weighted average maturity of all Portfolio Investments (based on the Value of
Portfolio
Investments to the extent included in the Borrowing Base) exceeds six (6) years,
the Borrower shall specify which Portfolio Investments shall be removed from the
calculation of the Borrowing Base (but not from the Collateral) such that the
weighted average maturity of all Portfolio Investments included in the
calculation of the Borrowing Base is no greater than 6 years (subject to all
other constraints, limitations and restrictions set forth herein); and
(i)no Portfolio Investment may be included in the Borrowing Base until such time
as such Portfolio Investment has been Delivered (as defined in the Guarantee and
Security Agreement) to the Collateral Agent, and then only for so long as such
Portfolio Investment continues to be Delivered as contemplated therein; provided
that in the case of any Portfolio Investment in which the Collateral Agent has a
first-priority perfected security interest pursuant to a valid Uniform
Commercial Code filing (and for which no other method of perfection with a
higher priority is possible), such Portfolio Investment may be included in the
Borrowing Base so long as all remaining actions to complete “Delivery” are
satisfied within 7 days of such inclusion.
For the avoidance of doubt, to avoid double-counting of excess concentrations,
any Advance Rate reductions set forth under this Section 5.13 shall be without
duplication of any other such Advance Rate reductions.
As used herein, the following terms have the following meanings:
“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 5.13(a) through (g), (i) in the event that (A) the
Obligors have in


    69
#4841-8625-7971v16

--------------------------------------------------------------------------------





aggregate 15 or more Portfolio Investments and (B) the Aggregate First Lien
Contribution is greater than or equal to 50% of the Borrowing Base, the
applicable percentage as set forth in Table I below with respect to such
Portfolio Investment, and (ii) in all other instances, the applicable percentage
with respect to such Portfolio Investment as set forth in Table II below:
TABLE I
Portfolio Investment 
 
Quoted 
Unquoted 
Cash, Cash Equivalents and
 
 
 
Short-Term U.S. Government Securities
 
100%
n.a.
Long-Term U.S. Government Securities
 
95%
n.a.
Performing First Lien Bank Loans
 
75%
65%
Second Out Portions of Performing Unitranche Bank Loans
 
70%
60%
Performing Second Lien Bank Loans
 
65%
55%
Performing Cash Pay High Yield Securities
 
55%
45%
Performing Covenant-Lite Loans
 
55%
45%
Performing Cash Pay Mezzanine Investments
 
50%
40%

 
 
TABLE II
 
The Advance Rates in Table I shall be subject to reduction based on the
aggregate number of Portfolio Investments held by the Obligors and the
percentage of the Borrowing Base attributable to the Aggregate First Lien
Contribution as follows:
 
 


    70
#4841-8625-7971v16

--------------------------------------------------------------------------------





Advance
Rate
Table
Number of
Portfolio
Investments 
Percentage of the Aggregate
First Lien
Contribution to the Borrowing
Base
Advance Rates
 
 
II(a)
Greater than or equal to
15
Less than 50%
Portfolio Investment Cash, Cash Equivalents and Short-Term
Quoted 
Unquoted 
 
 
 
U.S. Government Securities
100%
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
70%
60%
 
 
 
Second Out Portions of Performing Unitranche Bank Loans
65%
55%
 
 
 
Performing Second Lien Bank Loans
60%
50%
 
 
 
Performing Cash Pay High Yield Securities
50%
40%
 
 
 
Performing Covenant-Lite Loans
50%
40%
 
 
 
Performing Cash Pay Mezzanine Investments
 
45%
35%



Advance
Rate
Table
Number of
Portfolio
Investments 
Percentage of the Aggregate First Lien
Contribution to the Borrowing
Base
Advance Rates
 
 
II(b)
Greater than or equal to 12, but less than 15
Greater than or equal to 55%
Portfolio Investment 
Cash, Cash Equivalents and Short-Term
  U.S. Government Securities
Quoted 
100%
Unquoted 
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
70%
60%
 
 
 
Second Out Portions of Performing Unitranche Bank Loans
65%
55%
 
 
 
Performing Second Lien Bank Loans
60%
50%
 
 
 
Performing Cash Pay High Yield Securities
50%
40%
 
 
 
Performing Covenant-Lite Loans
50%
40%
 
 
 
Performing Cash Pay Mezzanine Investments
 
45%
35%
II(c)
Greater than or equal to 12, but less than 15
Less than 55%
Portfolio Investment 
Cash, Cash Equivalents and Short-Term
  U.S. Government Securities
Quoted 
100%
Unquoted 
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
65%
55%



    71
#4841-8625-7971v16

--------------------------------------------------------------------------------





 
 
 
Second Out Portions of Performing Unitranche Bank Loans
60%
50%
 
 
 
Performing Second Lien Bank Loans
55%
45%
 
 
 
Performing Cash Pay High Yield Securities
45%
35%
 
 
 
Performing Covenant-Lite Loans
45%
35%
 
 
 
Performing Cash Pay Mezzanine Investments
 
40%
30%
II(d)
Greater than or equal to 10, but less than 12
Greater than or equal to 60%
Portfolio Investment 
Cash, Cash Equivalents and Short-Term
  U.S. Government Securities
Quoted 
100%
Unquoted 
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
65%
55%
 
 
 
Second Out Portions of Performing Unitranche Bank Loans
60%
50%
 
 
 
Performing Second Lien Bank Loans
55%
45%
 
 
 
Performing Cash Pay High Yield Securities
45%
35%
 
 
 
Performing Covenant-Lite Loans
45%
35%
 
 
 
Performing Cash Pay Mezzanine Investments
 
40%
30%
Advance
Rate
Table
Number of
Portfolio
Investments 
Percentage of the Aggregate First Lien
Contribution to the Borrowing
Base
Advance Rates
 
II(e)
Greater than or equal to 10, but less than 12
Less than 60%
Portfolio Investment 
Cash, Cash Equivalents and Short-Term
  U.S. Government Securities
Quoted 
100%
Unquoted 
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
60%
50%
 
 
 
Second Out Portions of Performing Unitranche Bank Loans
55%
45%
 
 
 
Performing Second Lien Bank Loans
50%
40%
 
 
 
Performing Cash Pay High Yield Securities
40%
30%
 
 
 
Performing Covenant-Lite Loans
40%
30%
 
 
 
Performing Cash Pay Mezzanine Investments
 
35%
25%
II(f)
Greater than or equal to 8, but less than 10
Greater than or equal to 65%
Portfolio Investment 
Cash, Cash Equivalents and Short-Term
  U.S. Government Securities
Quoted 
100%
Unquoted 
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
60%
50%



    72
#4841-8625-7971v16

--------------------------------------------------------------------------------





 
 
 
Second Out Portions of Performing Unitranche Bank Loans
55%
45%
 
 
 
Performing Second Lien Bank Loans
50%
40%
 
 
 
Performing Cash Pay High Yield Securities
40%
30%
 
 
 
Performing Covenant-Lite Loans
40%
30%
 
 
 
Performing Cash Pay Mezzanine Investments
 
35%
25%
II(g)
Greater than or equal to 8, but less than 10
Less than 65%
Portfolio Investment 
Cash, Cash Equivalents and Short-Term
  U.S. Government Securities
Quoted 
100%
Unquoted 
n.a.
 
 
 
Long-Term U.S. Government Securities
95%
n.a.
 
 
 
Performing First Lien Bank Loans
55%
45%
 
 
 
Second Out Portions of Performing Unitranche Bank Loans
50%
40%
 
 
 
Performing Second Lien Bank Loans
45%
35%
 
 
 
Performing Cash Pay High Yield Securities
35%
25%
 
 
 
Performing Covenant-Lite Loans
35%
25%
 
 
 
Performing Cash Pay Mezzanine Investments
 
30%
20%

 
“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans, bridge loans and senior
subordinated loans) which are generally documented under documentation
substantially similar to documents used under a syndicated loan or credit
facility.
“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.
“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.
“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement, provided that for purposes of this Section 5.13 the reference to “one
year” in clause (a) of such definition shall be deemed to be a reference to “one
month”.
“Cash Pay Bank Loans” means First Lien Bank Loans, Second Lien Bank Loans,
Unitranche Bank Loans and Covenant-Lite Loans as to which, at the time of
determination, all of the interest on which is payable not less frequently than
quarterly and for which not less than


    73
#4841-8625-7971v16

--------------------------------------------------------------------------------





2/3rds of the interest (including accretions and “pay-in-kind” interest) for the
current monthly or quarterly period (as applicable) is payable in cash.
“CDO Securities” means debt securities, equity securities or composite or
combination securities (i.e. securities consisting of a combination of debt and
equity securities that are issued in effect as a unit), including synthetic
securities that provide synthetic credit exposure to debt securities, equity
securities or composite or combination securities, that entitle the holders
thereof to receive payments that (i) depend on the cash flow from a portfolio
consisting primarily of ownership interests in debt securities, corporate loans
or asset-backed securities or (ii) are subject to losses owing to credit events
(howsoever defined) under credit derivative transactions with respect to debt
securities, corporate loans or asset-backed securities.
“Covenant-Lite Loans” means (i) any Quoted Investment that does not require the
Borrower to comply with any financial covenants (including without limitation
any covenant relating to a borrowing base, asset valuation or similar
asset-based requirement) and that trades at a discount to par in excess of 15%
and (ii) any Unquoted Investment that does not require the Borrower to comply
with any financial covenants (including without limitation any covenant relating
to a borrowing base, asset valuation or similar asset-based requirement), in
each case regardless of whether compliance with one or more incurrence covenants
is otherwise required by such loan.
“First Lien Bank Loan” means a Bank Loan (including any First Out Portion of
any Unitranche Bank Loan) that is entitled to the benefit of a first lien and
first priority perfected security interest (subject to customary encumbrances
and to any Permitted Prior Working Capital Lien) on a substantial portion of the
assets of the respective borrower and guarantors obligated in respect thereof;
provided that if the leverage ratio of the relevant borrower or borrower group
under such Bank Loan at any time exceeds 4 to 1, only that portion of such Bank
Loan which when added to all senior debt of such borrower or borrower group
would cause the ratio of such sum to it or their EBITDA not to exceed 4 to 1
shall be treated as a First Lien Bank Loan and any portion in excess of such
portion shall not be a First Lien Bank Loan and shall be deemed a
Second Lien Bank Loan. For purposes of this definition,
(a)the “leverage ratio” of any borrower or borrower group shall mean the ratio
of the relevant portion of the relevant Bank Loan plus all senior debt of such
borrower or borrower group to the sum of the EBITDA of such borrower or borrower
group for the four quarters most recently ended (subject to customary
adjustments resulting from fundamental corporate changes),
(b)“senior debt” shall mean all Indebtedness of such borrower or borrower group
(other than such Bank Loan) that is secured (other than Indebtedness that is
secured solely by the same collateral as such Bank Loan and on a basis junior
thereto) or that is senior to or pari passu with such Bank Loan, and


    74
#4841-8625-7971v16

--------------------------------------------------------------------------------





(c)“EBITDA” shall mean earnings before interest, taxes, depreciation and
amortization plus such other adjustments as may be included in the definition of
“EBITDA” (or similar defined term used for the purposes contemplated herein) in
the relevant agreement relating to the applicable Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the Borrower.
“First Out Portion” means, with respect to any Unitranche Bank Loan, (a) such
portion of such Unitranche Bank Loan which is not (and is not effectively)
subject to any debt subordination or superpriority rights of other lenders
following an event of default, and (b) any portion of such Unitranche Bank Loan
deemed a “First Out Portion” pursuant to the proviso to the definition of
“Second Out Portion”.
“High Yield Securities” means debt Securities (a) issued by public or private
issuers, (b) issued pursuant to an effective registration statement or pursuant
to Rule 144A under the Securities Act (or any successor provision thereunder)
and (c) that are not Cash Equivalents, Mezzanine Investments or Bank Loans.
“Long-Term U.S. Government Securities” means U.S. Government Securities
maturing more than one month from the applicable date of determination.
“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private issuers, (b) issued without registration under the
Securities Act, (c) not issued pursuant to Rule 144A under the Securities Act
(or any successor provision thereunder), (d) that are not Cash Equivalents and
(e) contractually subordinated in right of payment to other debt of the same
issuer.
“Performing” means (a) with respect to any Portfolio Investment that is debt,
the
issuer of such Portfolio Investment is not in default of any payment obligations
in respect thereof, after the expiration of any applicable grace period and (b)
with respect to any Portfolio Investment that is Preferred Stock, the issuer of
such Portfolio Investment has not failed to meet any scheduled redemption
obligations or to pay its latest declared cash dividend, after the expiration of
any applicable grace period.
“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.
“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including


    75
#4841-8625-7971v16

--------------------------------------------------------------------------------





accretions and “pay-in-kind” interest) for the current monthly, quarterly,
semi-annual or annual period (as applicable) is payable in cash, and (b) which
are Performing.
“Performing Covenant-Lite Loans” means Covenant-Lite Loans which are Cash Pay
Bank Loans and are Performing.
“Performing First Lien Bank Loans” means First Lien Bank Loans which are Cash
Pay Bank Loans and are Performing.
“Performing Second Lien Bank Loans” means Second Lien Bank Loans which
are Cash Pay Bank Loans and are Performing.
“Performing Unitranche Bank Loans” means Unitranche Bank Loans which are Cash
Pay Bank Loans and are Performing.
 
“Permitted Prior Working Capital Lien” means, with respect to any borrower
under a Bank Loan, a security interest to secure a revolving facility for such
borrower and any of its subsidiaries in the accounts receivable and inventory
(and the proceeds thereof) of such borrower and any of its subsidiaries that are
guarantors of such revolving facility; provided that (i) such Bank Loan has a
second priority lien on such accounts receivable and inventory that is subject
to the first priority lien of such revolving facility (or a pari passu lien on
such collateral where the revolving facility has a super-priority right of
payment), (ii) such revolving facility is not secured by any other assets (other
than a pari passu lien or a second priority lien, subject to the first priority
lien of the Bank Loan) and does not benefit from any standstill rights or other
agreements (other than customary rights) with respect to any other assets and
(iii) the funded amount of such revolving facility is not greater than 30% of
the sum of the funded amount of such revolving facility plus the original
principal amount of the associated First Lien Bank Loan (as determined at the
inception of such Bank Loan or at the time of any later upsize of such Bank
Loan).
 
“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock. “Second Lien Bank Loan” means a Bank Loan that is entitled to the
benefit of a
second lien and second priority perfected security interest (subject to
customary encumbrances) on a substantial portion of the assets of the respective
borrower and guarantors obligated in respect thereof and any portion of any Bank
Loan that is deemed a Second Lien Bank Loan pursuant to the proviso to the first
sentence of the definition of First Lien Bank Loan.
“Second Out Portion” means, with respect to any Unitranche Bank Loan, any


    76
#4841-8625-7971v16

--------------------------------------------------------------------------------





portion of such Unitranche Bank Loan which is, or is effectively, subject to
debt subordination and superpriority rights of other lenders following an event
of default; provided that if all of the First Out Portion of any Unitranche Bank
Loan is then a Portfolio Investment, the portion of such Unitranche Bank Loan
that would otherwise be the “Second Out Portion” pursuant to the foregoing shall
be deemed a First Out Portion.
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing on a date that is one month after, or within one month of, the
applicable date of determination.
“Unitranche Bank Loan” means a Bank Loan structured as a first lien senior
secured credit facility but representing combined economics of senior and second
lien or subordinated debt pursuant to documentation substantially in the form of
a “unitranche bank loan”.
 
“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.
“Value” means with respect to any Portfolio Investment, the most recent value as
determined pursuant to Section 5.12.
ARTICLE VI
 
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees due and payable hereunder (other than
Unasserted Contingent Obligations) have been paid in full, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01.     Indebtedness. The Borrower will not, nor will it permit any
other Obligor to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)Indebtedness created hereunder or under any other Loan Document;


    77
#4841-8625-7971v16

--------------------------------------------------------------------------------





(b)[Reserved];
(c)Other Permitted Indebtedness;
(d)Indebtedness of the Borrower to or from any other Obligor or Indebtedness of
an Obligor to or from another Obligor;
(e)repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities that do not constitute Collateral;
(f)obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;
(g)other Indebtedness in an aggregate amount not exceeding the Additional Debt
Amount at any one time outstanding and that, taken together with Indebtedness
permitted under clause (a) of this Section 6.01 (1) does not exceed, at the time
it is incurred, the amount required to comply with the provisions of Section
6.07(b) and (2) will not result in the Covered Debt Amount, at the time it is
incurred, exceeding the Borrowing Base, so long as no Default or Event of
Default shall have occurred or be continuing after giving effect to the
incurrence of such other indebtedness;
(h)[Reserved];
(i)[Reserved]; and
(j)obligations arising with respect to Hedging Agreements.
Notwithstanding the foregoing, the Borrower shall not, nor shall it permit any
of its Subsidiaries to, enter into any total return swap.
 
SECTION 6.02.     Liens. The Borrower will not, nor will it permit any other
Obligor to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)any Lien on any property or asset of the Borrower existing on the Restatement
Effective Date and set forth in Part B of Schedule II, provided that (i) no such
Lien shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(b)Liens created pursuant to the Security Documents;


    78
#4841-8625-7971v16

--------------------------------------------------------------------------------





(c)Liens on Special Equity Interests included in the Portfolio Investments but
only to the extent securing obligations in the manner provided in the definition
of
“Special Equity Interests” in Section 1.01;
(d)Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the Additional Debt Amount at any one time outstanding
(which may cover Portfolio Investments, but only to the extent released from the
Lien in favor of the Collateral Agent in accordance with the requirements of
Section 10.03 of the Guarantee and Security Agreement), so long as at the time
thereof and after giving effect thereto the Covered Debt Amount does not exceed
the lower of (i) the Borrowing Base or (ii) the Adjusted Portfolio Investments
Amount;
(e)Permitted Liens;
(f)[Reserved]; and
(g)Liens securing Indebtedness permitted under Section 6.01(e) and (f).
SECTION 6.03.     Fundamental Changes and Dispositions of Assets. The Borrower
will not, nor will it permit any other Obligor to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not
reorganize under the laws of a jurisdiction other than any jurisdiction in the
United States. The Borrower will not, nor will it permit any other Obligor to,
acquire any business or property from, or capital stock of, or be a party to any
acquisition of, any Person, except for purchases or acquisitions of Portfolio
Investments and other assets in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries and not in violation of the
terms and conditions of this Agreement or any other Loan Document. The Borrower
will not, nor will it permit any other Obligor to, convey, sell, lease, transfer
or otherwise dispose of, in one transaction or a series of transactions, any
part of its assets, whether now owned or hereafter acquired, but excluding
assets sold or disposed of in the ordinary course of business (including to make
expenditures of cash in the normal course of the day-to-day business activities
of the Borrower and its Subsidiaries).
Notwithstanding the foregoing provisions of this Section:
(a)any Subsidiary Guarantor of the Borrower may be merged or consolidated with
or into the Borrower or any other Subsidiary Guarantor; provided that if any
such transaction shall be between a Subsidiary Guarantor and a wholly owned
Subsidiary Guarantor, the wholly owned Subsidiary Guarantor shall be the
continuing or surviving corporation;
(b)any Obligor may sell, lease, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
wholly owned
Subsidiary Guarantor of the Borrower;


    79
#4841-8625-7971v16

--------------------------------------------------------------------------------





(c)the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;
(d)[Reserved];
(e)[Reserved];
(f)[Reserved];
(g)the Borrower or the other Obligors may dissolve or liquidate any Subsidiary
that does not own, legally or beneficially, assets (including, without
limitation, Portfolio Investments) which in aggregate have a value of $500,000
or more at such time of dissolution or liquidation; and
(h)the Borrower and the other Obligors may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $1,000,000 in any fiscal year.
SECTION 6.04.     Investments. The Borrower will not, nor will it permit any
other Obligor to, acquire, make or enter into, or hold, any Investments except:
(a)operating deposit accounts with banks;
(b)Investments by the Borrower and the Subsidiary Guarantors in the Borrower and
the Subsidiary Guarantors;
(c)Hedging Agreements entered into in the ordinary course of any Obligor’s
financial planning and not for speculative purposes;
(d)Portfolio Investments, by the Borrower and any of its Subsidiaries to the
extent such Portfolio Investments are of the character of assets permitted to be
acquired by business development companies under the Investment Company Act and
are permitted by the Borrower’s Investment Policies; and
(e)additional Investments permitted under the Limited Partnership
Agreement up to but not exceeding $5,000,000 in the aggregate at any time
outstanding.
For purposes of clause (e) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (calculated at the time such Investment is made) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of


    80
#4841-8625-7971v16

--------------------------------------------------------------------------------





such Investment, provided that in no event shall the aggregate amount of such
Investment be deemed to be less than zero; the amount of an Investment shall not
in any event be reduced by reason of any write-off of such Investment nor
increased by any increase in the amount of earnings retained in the Person in
which such Investment or any other matter (other than any cash or assets
contributed or invested in such Investment).
SECTION 6.05.     Restricted Payments. The Borrower will not, nor will it
permit any other Obligor to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except that the Borrower may declare and
pay Restricted Payments so long as (i) on the date of such Restricted Payment
and after giving effect thereto (x) the Covered Debt Amount does not exceed 85%
of the Borrowing Base and (y) no Default shall have occurred and be continuing
and (ii) on the date of such Restricted Payment the Borrower delivers to the
Administrative Agent and each Lender a Borrowing Base Certificate as at such
date demonstrating compliance with subclause (x) after giving effect to such
Restricted Payment. For purposes of preparing such Borrowing Base Certificate,
(A) the Value of any Quoted Investment shall be the most recent quotation
available for such Portfolio Investment and (B) the Value of any Unquoted
Investment shall be the Value set forth in the Borrowing Base Certificate most
recently delivered by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01(d), provided that the Borrower shall reduce the Value
of any Portfolio Investment referred to in this sub-clause (B) to the extent
necessary to take into account any events of which the Borrower has knowledge
that adversely affect the value of such Portfolio Investment.
Nothing herein shall be deemed to prohibit the payment of Restricted Payments
by any Subsidiary Guarantor of the Borrower to the Borrower or to any other
Subsidiary Guarantor.
For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.
SECTION 6.06.     Certain Restrictions on Subsidiaries. The Borrower will
not permit any of its Subsidiaries to enter into or suffer to exist any
indenture, agreement, instrument or other arrangement (other than the Loan
Documents) that prohibits or restrains, in each case in any material respect, or
imposes materially adverse conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property; provided that the
foregoing shall not apply to (i) indentures, agreements, instruments or other
arrangements pertaining to other Indebtedness permitted hereby (provided that
such restrictions would not adversely affect the exercise of rights or remedies
of the Administrative Agent or the Lenders hereunder or under the Security
Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to such assets.


    81
#4841-8625-7971v16

--------------------------------------------------------------------------------





SECTION 6.07.     Certain Financial Covenants.
(a)
Minimum Borrower’s Shareholders’ Equity. The Borrower will not

permit Borrower’s Shareholders’ Equity at any time to be less than $75,000,000
(it being understood that for purposes of measuring such Shareholders’ Equity
the Borrower shall not be required to value its Portfolio Investments on a more
frequent basis than is required by Section 5.12(b)).
(b)
Asset Coverage Ratio. (i) During the period from the Restatement

Effective Date through and including July 31, 2018, the Borrower will not permit
the Asset
Coverage Ratio to be less than 2.00 to 1.00 at any time during such period, (ii)
during the period from August 1, 2018 through and including July 31, 2019, the
Borrower will not permit the Asset Coverage Ratio to be less than 2.25 to 1.00
at any time during such period, (iii) during the period from August 1, 2019
through and including July 31, 2020, the Borrower will not permit the Asset
Coverage Ratio to be less than 2.50 to 1.00 at any time during such period, and
(iv) at any time on and after August 1, 2020, the Borrower will not permit the
Asset Coverage Ratio to be less than 3.00 to 1.00 at any time.
SECTION 6.08.     Transactions with Affiliates. The Borrower will not, and
will not permit any other Obligors to enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except (a)
transactions at prices and on terms and conditions not less favorable, taken as
a whole, to the Borrower or such other Obligor than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any other Obligors not involving any other Affiliate, (c)
Restricted Payments permitted by Section 6.05, (d) the transactions provided in
the Affiliate Agreements delivered to each of the Lenders pursuant to Section
3.15 (as such agreements are amended, modified or supplemented from time to time
in a manner not materially adverse to the Lenders), (e) transactions described
or referenced on Schedule V, (f) any Investment that results in the creation of
an Affiliate, (g) co-investment transactions with one or more affiliates as
permitted by the SEC exemptive order issued on May 21, 2013 or as otherwise
permitted by applicable law and SEC staff interpretations thereof, or (h) the
payment of compensation and reimbursement of expenses and indemnification to
directors in the ordinary course of business.
SECTION 6.09.     Lines of Business. The Borrower will not, nor will it
permit any other Obligor to, engage in any business in a manner that would
violate its Investment Policies in any material respect.
SECTION 6.10.     No Further Negative Pledge. The Borrower will not, and
will not permit any other Obligors to, enter into any agreement, instrument,
deed or lease which prohibits or limits in any material respect the ability of
any Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents; (b) covenants in documents creating Liens permitted by
Section 6.02 prohibiting


    82
#4841-8625-7971v16

--------------------------------------------------------------------------------





further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans, or any Hedging Agreement.
SECTION 6.11.     Modifications of Certain Documents. (a) The Borrower
will not consent to any modification, supplement or waiver of any of the
Affiliate Agreements, unless such modification, supplement or waiver is not less
favorable, taken as a whole, to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).
Without limiting the foregoing, the Borrower may, at any time and from time to
time, without the consent of the Administrative Agent or the Required Lenders,
freely amend, restate, terminate, or otherwise modify any documents, instruments
and agreements evidencing, securing or relating to Indebtedness permitted
pursuant to Section 6.01(d), including increases in the principal amount
thereof, modifications to the advance rates and/or modifications to the interest
rate, fees or other pricing terms so long as following any such action such
Indebtedness continues to be permitted under Section 6.01(d).
(b)     The Obligors shall not alter, amend or modify any of their charters, by-
laws or other formation or organizational documents in any manner materially
adverse to the Lenders.
SECTION 6.12.     Payments of Other Indebtedness. The Borrower will not,
nor will it permit any other Obligor to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of,
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Indebtedness that is not then
included in the Covered Debt Amount (other than the refinancing of such
Indebtedness with Indebtedness permitted under Section 6.01), except for:
(a)regularly scheduled payments, prepayments or redemptions of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Indebtedness (it being understood that: (w) the conversion features into
Permitted Equity Interests under convertible notes; (x) the triggering of such
conversion and/or settlement thereof solely with Permitted Equity Interests; and
(y) any cash payment on account of interest on such convertible notes made by
the Borrower in respect of such triggering and/or settlement thereof, shall be
permitted under this clause (a));


    83
#4841-8625-7971v16

--------------------------------------------------------------------------------





(b)payments and prepayments thereof required to comply with requirements of
Section 2.09(c); and
(c)other payments and prepayments so long as at the time of and immediately
after giving effect to such payment, (i) no Default shall have occurred and be
continuing and (ii) if such payment were treated as a “Restricted Payment” for
the purposes of determining compliance with Section 6.05, such payment would be
permitted to be made under Section 6.05;
provided that, in the case of clauses (a) through (c) above, in no event shall
any Obligor be permitted to prepay or settle (whether as a result of a mandatory
redemption, conversion or otherwise) any such Indebtedness, if after giving
effect thereto, the Covered Debt Amount would exceed the Borrowing Base.
ARTICLE VII
 
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days in the case of interest and fees or
ten or more Business Days following notice thereof from the administrative Agent
in the case of such other amounts;
(c)any representation or warranty made (or deemed made pursuant to Section 4.02)
by or on behalf of any Obligor in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect;
(d)any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to such Obligor’s
existence) or Sections 5.08(a) and (b), Section 5.09 or in Article VI or any
Obligor shall default in the


    84
#4841-8625-7971v16

--------------------------------------------------------------------------------





performance of any of its obligations contained in Section 7 of the Guarantee
and Security Agreement, (ii) Section 5.02 or (iii) Sections 5.01(d) and (e) and
such failure, in the case of this clause (iii), shall continue unremedied for a
period of five or more days after notice thereof by the Administrative Agent
(given at the request of any Lender) to such Obligor;
(e)a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e),
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan to enable
such Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such
Borrowing Base Deficiency is cured within such 30-Business Day period;
(f)any Obligor shall fail to observe or perform any covenant, condition or
agreement applicable to it contained in this Agreement (other than those
specified in clause (a), (b), (d), or (e) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the
Administrative Agent (given at the request of any Lender) to such Obligor;
(g)the Borrower shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Borrower Material Indebtedness when
and as the same shall become due and payable, taking into account (other than
with respect to payments of principal) any applicable grace period;
(h)any event or condition occurs that results in any Borrower Material
Indebtedness (i) becoming due prior to its scheduled maturity or (ii) that shall
continue unremedied for any applicable period of time sufficient to enable or
permit the holder or holders of any Borrower Material Indebtedness or any
trustee or agent on its or their behalf to cause any Borrower Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity (for the avoidance of
doubt, after giving effect to any applicable grace period), unless, in the case
of this clause (ii), so long as the Commitments have not been terminated and the
Loans declared due and payable in whole, such event or condition is no longer
continuing or has been waived in accordance with the terms of such Borrower
Material Indebtedness such that the holder or holders thereof or any trustee or
agent on its or their behalf are no longer enabled or permitted to cause such
Borrower Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (h) shall not apply (1) to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (2) to convertible debt


    85
#4841-8625-7971v16

--------------------------------------------------------------------------------





that becomes due as a result of a conversion or redemption event, other than as
a result of an “event of default”
(as defined in the documents governing such convertible Borrower Material
Indebtedness);
(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Obligor or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Obligor or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed and unstayed for a period of 60 or more days
or an order or decree approving or ordering any of the foregoing shall be
entered;
(j)any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(i) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Obligor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(k)any Obligor shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(l)one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000, shall be rendered against any Obligor or any combination
of Obligors and (i) the same shall remain undischarged for a period of 30
consecutive days following the entry of such judgment during which 30 day period
such judgment shall not have been vacated, stayed, discharged or bonded pending
appeal, or liability for such judgment amount shall not have been admitted by an
insurer of reputable standing, or (ii) any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Obligor to enforce
any such judgment;
(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;
(n)a Change in Control shall occur;


    86
#4841-8625-7971v16

--------------------------------------------------------------------------------





(o)CVC Credit Partners, LLC shall cease to be the investment advisor for the
Obligors;
(p)the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments included in the Collateral Pool having an aggregate
Value in excess of 5% of the aggregate Value of all Portfolio Investments
included in the Collateral Pool, not be valid and perfected (to the extent
perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Collateral Agent, free and clear of
all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents); provided that if such default is as a result of
any action of the Administrative Agent or Collateral Agent or a failure of the
Administrative Agent or Collateral Agent to take any action within its control,
then there shall be no Default or Event of Default hereunder unless such default
shall continue unremedied for a period of ten (10) consecutive Business Days
after any Obligor receives written notice of such default thereof from the
Administrative Agent unless the continuance thereof is a result of a failure of
the Collateral Agent or Administrative
Agent to take an action within their control;
(q)except for expiration or termination in accordance with its terms, the
Guarantee and Security Agreement or any other Security Document shall for
whatever reason be terminated or cease to be in full force and effect in any
material respect, or the enforceability thereof shall be contested by any
Obligor;
(r)the Obligors shall at any time, without the consent of the Required
Lenders, (i) modify, supplement or waive in any material respect the Investment
Policies (other than any modification, supplement or waiver required by any
applicable law, rule or regulation), provided that it shall not be deemed a
modification in any material respect of the Investment Policies if the permitted
investment size of the Portfolio Investments proportionately increases as the
size of the Borrower’s capital base changes, (ii) modify, supplement or waive in
any material respect the Valuation Policy (other than any modification,
supplement or waiver (x) required under GAAP, (y) required by any applicable
law, rule or regulation, or (z) which provides for valuations more frequently
than quarterly), (iii) fail to comply with the Valuation Policy or the
Investment Policies in any material respect, and in the case of sub-clause (iii)
of this clause (r), such failure shall continue unremedied for a period of 30 or
more days after the earlier of notice thereof by the Administrative Agent (given
at the request of any Lender) to the Borrower or knowledge thereof by a
Financial Officer of any Obligor, or (iv) modify, supplement or waive in any
manner material and adverse to the Lenders the definitions of
“Commitment”, “Commitment Period”, “Primary New Asset Commitment”, “Secondary
New Asset Commitment”, “Seed Assets” or “Seed Commitment”, or Sections 3
(Commitments) or 4 (Contributions), in each case, as set forth in the Limited
Partnership Agreement (it being understood that any modification, supplement or
waiver that reduces


    87
#4841-8625-7971v16

--------------------------------------------------------------------------------





the amount of any such “Commitment” or restricts the ability to deliver a
Capital Call Notice would be material and adverse to the Lenders); or
(s)any Undrawn New Asset Commitment (as defined in the Limited
Partnership Agreement as in effect on the date hereof) is used to acquire a New
Asset (as defined in the Limited Partnership Agreement as in effect on the date
hereof) that is not held by an Obligor;
 
then, and in every such event (other than an event with respect to any Obligor
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to any Obligor described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied


    88
#4841-8625-7971v16

--------------------------------------------------------------------------------





duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


    89
#4841-8625-7971v16

--------------------------------------------------------------------------------





The Administrative Agent may resign at any time by notifying the Lenders and
the Borrower. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Borrower not to be unreasonably withheld (or, if
an Event of Default has occurred and is continuing in consultation with the
Borrower), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or


    90
#4841-8625-7971v16

--------------------------------------------------------------------------------





substantially all of the Collateral, except that no such consent shall be
required, and the Administrative Agent is hereby authorized to (1) release any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, and (2) spread any Liens to any Hedging Agreement Obligations (as
such term is defined in the Guarantee and Security Agreement) in accordance with
the Guarantee and Security Agreement.
ARTICLE IX
 
MISCELLANEOUS
SECTION 9.01.     Notices; Electronic Communications
(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:
(i)if to the Borrower, to it at 712 Fifth Avenue, New York, NY 10019,
Attention: David DeSantis (e-mail: ddesantis@northportcapital.com);
(ii)if to the Administrative Agent, to JPMorgan Loan Services, 500 Stanton
Christiana Road, Ops 2, 3rd Floor Newark, DE 19713, Attention of Loan and Agency
Services Group (fax: 1-302-634-4733);
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
Any party hereto may change its address, e-mail or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt. Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless otherwise notified by
the Administrative Agent to the Borrower, the Borrower may satisfy its
obligation to deliver


    91
#4841-8625-7971v16

--------------------------------------------------------------------------------





documents or notices to the Administrative Agent or the Lenders under Sections
5.01 and 5.12(a) by delivering an electronic copy to:
covenant.compliance@jpmorgan.com with copy to lauren.mayer@jpmorgan.com,
hannah.j.needham@jpmorgan.com and michael.e.kusner@jpmorgan.com, or such other
e-mail address(es) as provided to the Borrower in a notice from the
Administrative Agent (and the Administrative Agent shall promptly provide notice
thereof to the Lenders).


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
In no event shall the Administrative Agent or any Lender have any liability to
the Borrower or any other Person for damages of any kind (whether in tort
contract or otherwise) arising out of any transmission of communications through
the internet, except in the case of direct damages, to the extent such damages
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, willful misconduct or gross negligence
of such relevant Person.
(c)     Documents to be Delivered under Sections 5.01 and 5.12(a). For so long
as an Intralinks™ or equivalent website is available to each of the Lenders
hereunder, the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering either an electronic copy in the manner specified in Section 9.01(b)
or a notice identifying the website where such information is located for
posting by the Administrative Agent on Intralinks™ or such equivalent website,
provided that the Administrative Agent shall have no responsibility to maintain
access to intralinks or an equivalent website.
SECTION 9.02.     Waivers; Amendments.
(a)No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the


    92
#4841-8625-7971v16

--------------------------------------------------------------------------------





specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)Amendments to this Agreement. Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall
(i)increase the Commitment of any Lender without the written consent of such
Lender,
(ii)reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each
Lender directly affected thereby,
(iii)postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby,
(iv)change Section 2.17(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby, or
(v)change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent and (y) the consent of Lenders
holding not less than two-thirds of the Revolving Credit Exposure and unused
Commitments will be required (A) for any adverse change (from the Lenders’
perspective) affecting the provisions of this Agreement relating to the
calculation of the Borrowing Base (excluding changes to the provisions of
Section 5.12(b)(iii) or (iv), but including changes to the definitions set forth
in Section 5.13) unless otherwise expressly provided herein and (B) for any
release of Collateral other than for fair value or as otherwise permitted
hereunder or under the other Loan Documents.


    93
#4841-8625-7971v16

--------------------------------------------------------------------------------





For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.


(c)
Amendments to Security Documents. No Security Document nor any

provision thereof may be waived, amended or modified, nor may the Liens thereof
be spread to secure any additional obligations (excluding the spreading of such
Liens to any Hedging Agreement Obligations (as such term is defined in the
Guarantee and Security Agreement) as provided for in the Guarantee and Security
Agreement) except pursuant to an agreement or agreements in writing entered into
by the Borrower, and by the Collateral Agent with the consent of the Required
Lenders; provided that, except as otherwise expressly permitted by the Loan
Documents, (i) without the written consent of each Lender, no such agreement
shall release all or substantially all of the Obligors from their respective
obligations under the Security Documents and (ii) without the written consent of
each Lender, no such agreement shall release all or substantially all of the
collateral security or otherwise terminate all or substantially all of the Liens
under the Security Documents, alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to all or substantially all of the
collateral security provided thereby, or release all or substantially all of the
guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement to, and
in addition to the rights of such parties under the Guarantee and Security
Agreement, the Administrative Agent and the Collateral Agent under the Guarantee
and Security Agreement may (in addition to the rights of such parties under the
Guarantee and Security Agreement), release any Lien covering property (and to
release any such guarantor) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders have
consented.
(d)
Replacement of Non-Consenting Lender. If, in connection with any

proposed change, waiver, discharge or termination to any of the provisions of
this Agreement as contemplated by this Section 9.02 that has been approved by
the Required Lenders, the consent of one or more Lenders whose consent is
required for such proposed change, waiver, discharge or termination is not
obtained, then (so long as no Event of Default has occurred and is continuing)
the Borrower shall have the right, at its sole cost and expense, to replace each
such non-consenting Lender or Lenders with one or more replacement Lenders
pursuant to Section 2.19(b) so long as at the time of such replacement, each
such replacement Lender consents to the proposed change, waiver, discharge or
termination.
SECTION 9.03.     Expenses; Indemnity; Damage Waiver.


    94
#4841-8625-7971v16

--------------------------------------------------------------------------------





(a)
Costs and Expenses. The Borrower shall pay (i) all reasonable and

documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable and documented fees, charges and
disbursements of one outside counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), subject to any limitation previously agreed in writing, (ii) all
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the documented fees, charges and disbursements of one outside
counsel (and any additional outside counsel should any conflict of interest
arise) for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, including all such documented out-ofpocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof and (iii) and all reasonable and documented out-of-pocket costs,
expenses, taxes, assessments and other charges incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
(b)
Indemnification by the Borrower. The Borrower shall indemnify the

Administrative Agent, the Collateral Agent, the Joint Lead Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (other
than Taxes or Other Taxes which shall only be indemnified by the Borrower to the
extent provided in Section 2.16), including the reasonable fees, charges and
disbursements of any outside counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have arisen from the bad faith, willful misconduct or gross
negligence of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing


    95
#4841-8625-7971v16

--------------------------------------------------------------------------------





limitation shall not be deemed to impair or affect the obligations of the
Borrower under the preceding provisions of this subsection.
(c)
Reimbursement by Lenders. To the extent that the Borrower fails to pay

any amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
(d)
Waiver of Consequential Damages, Etc. To the extent permitted by

applicable law, the Borrower shall not assert, and hereby waives, any claim
against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
(e)
Payments. All amounts due under this Section shall be payable promptly

after written demand therefor.
SECTION 9.04.     Successors and Assigns.
(a)
Assignments Generally. The provisions of this Agreement shall be

binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)
Assignments by Lenders.

(i)Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:


    96
#4841-8625-7971v16

--------------------------------------------------------------------------------





(A)    the Borrower, provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee; provided further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof; and (B)     the
Administrative Agent.
(ii)Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender) (for which the Borrower and the Guarantors shall
not be obligated); and
(D)    the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    unless a Default or Event of Default has occurred and is continuing, such
assignee is not a Competitor.
(iii)Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption,


    97
#4841-8625-7971v16

--------------------------------------------------------------------------------





have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(c)
Maintenance of Registers by Administrative Agent. The Administrative

Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Registers” and each individually, a “Register”). The entries in the
Registers shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Registers pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Registers shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)
Acceptance of Assignments by Administrative Agent. Upon its receipt of

a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(e)Participations. Any Lender may, without the consent of the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment,


    98
#4841-8625-7971v16

--------------------------------------------------------------------------------





modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender hereunder. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Commitments or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(f)Limitations on Rights of Participants. A Participant shall not be entitled to
receive any greater payment under Section 2.14, 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.16
as though it were a Lender and in the case of a Participant claiming exemption
for portfolio interest under Section 871(h) or 881(c) of the Code, the
applicable Lender shall provide the Borrower with satisfactory evidence that the
participation is in registered form and shall permit the Borrower to review such
register as reasonably needed for the Borrower to comply with its obligations
under applicable laws and regulations.
(g)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(h)No Assignments to Natural Persons or the Borrower or its Affiliates or
Subsidiaries. Anything in this Section to the contrary notwithstanding, no
Lender may assign or


    99
#4841-8625-7971v16

--------------------------------------------------------------------------------





participate any interest in any Loan held by it hereunder to (i) any natural
person or (ii) the Borrower or any of its Affiliates or Subsidiaries.
SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans and the Commitments
or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page to this Agreement by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
(b)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 9.07.     Severability. Any provision of this Agreement held to be


    100
#4841-8625-7971v16

--------------------------------------------------------------------------------





invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in any currency) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be contingent or unmatured, or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such Indebtedness. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees promptly to notify the Administrative Agent of any such setoff and
application made by such Lender.
SECTION 9.09.     Governing Law; Jurisdiction; Etc.
(a)
Governing Law. This Agreement and the other Loan Documents shall be

construed in accordance with and governed by the law of the State of New York.
(b)
Submission to Jurisdiction. The Borrower hereby irrevocably and

unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)
Waiver of Venue. The Borrower hereby irrevocably and unconditionally

waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


    101
#4841-8625-7971v16

--------------------------------------------------------------------------------





(d)
Service of Process. Each party to this Agreement irrevocably consents to

service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.     [Reserved].
SECTION 9.12.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. None of the Joint Lead Arrangers
or the Syndication Agent shall have any responsibility under this Agreement.
SECTION 9.13.     Treatment of Certain Information; Confidentiality.
(a)Treatment of Certain Information. The Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower or its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans and the Commitments or the termination of this Agreement or any
provision hereof.
(b)Confidentiality. Each of the Administrative Agent, the Lenders and the Joint
Lead Arrangers agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of


    102
#4841-8625-7971v16

--------------------------------------------------------------------------------





such Information and instructed to keep such Information confidential), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) to any pledgee
pursuant to Section 9.04(g), (vi) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section, to (w) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement; provided that, such Person would be permitted to be an
assignee or participant pursuant to the terms hereof, (x) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations; provided that, such Person would
be permitted to be an assignee or participant pursuant to the terms hereof, (y)
any rating agency or credit insurance provider or (z) the CUSIP Service Bureau
or any similar organization, (viii) with the consent of the Borrower, (ix) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or its Affiliates.
For purposes of this Section, “Information” means all information received from
the Borrower or its Subsidiaries relating to the Borrower or its Subsidiaries or
any of their respective businesses or any Portfolio Investment, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or its Subsidiaries,
provided that, in the case of information received from the Borrower or its
Subsidiaries after the Restatement Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 9.14.     USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.
SECTION 9.15.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


    103
#4841-8625-7971v16

--------------------------------------------------------------------------------





(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.16.     No Fiduciary Duty. Each Lender and its Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their affiliates. Each Obligor agrees that nothing in the Agreement or
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Obligor, its stockholders or its affiliates, on the
other. The Obligors acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Obligors, on the other, and (ii) solely in connection
therewith and solely with the process leading thereto, (x) no Lender has assumed
an advisory or fiduciary responsibility in favor of any Obligor, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Obligor, its stockholders or its
Affiliates on other matters) or any other obligation to any Obligor except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Obligor, its
management, stockholders, creditors or any other Person. Each Obligor
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to the transactions
contemplated by the Loan Documents and the process leading thereto. Each Obligor
agrees that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to such Obligor,
solely in connection with the transactions contemplated by the Loan Documents or
the process leading thereto.
SECTION 9.17.     Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent,


    104
#4841-8625-7971v16

--------------------------------------------------------------------------------





the Collateral Agent and the Lenders, deliver to the Borrower such termination
statements and releases and other documents necessary or appropriate to evidence
the termination of this Agreement, the Loan Documents, and each of the documents
securing the obligations hereunder as the Borrower may reasonably request, all
at the sole cost and expense of the Borrower.
SECTION 9.18.     Lender Representations. Until such time as the Borrower
becomes a registered investment company pursuant to the Investment Company Act
(or is exempted from registration thereto other than pursuant to Section 3(c)(7)
of the Investment Company Act) and pursuant to the terms of this Agreement, each
Lender and each Participant hereby represents and warrants that it is a
“qualified purchaser” within the meaning of the Investment Company Act.
[Signature pages follow]
 




    105
#4841-8625-7971v16

--------------------------------------------------------------------------------






signature2.jpg [signature2.jpg]


    
#4841-8625-7971v16

--------------------------------------------------------------------------------





amendedandrestatedsen_image5.jpg [amendedandrestatedsen_image5.jpg]


    
#4841-8625-7971v16

--------------------------------------------------------------------------------





signature.jpg [signature.jpg]


    
#4841-8625-7971v16

--------------------------------------------------------------------------------





amendedandrestatedsen_image7.jpg [amendedandrestatedsen_image7.jpg]


    
#4841-8625-7971v16

--------------------------------------------------------------------------------





amendedandrestatedsen_image8.gif [amendedandrestatedsen_image8.gif]


    
#4841-8625-7971v16

--------------------------------------------------------------------------------





amendedandrestatedsen_image9.jpg [amendedandrestatedsen_image9.jpg]


    
#4841-8625-7971v16